ICJ_175_1955AmityTreaty_IRN_USA_2018-10-03_ORD_01_NA_01_FR.txt.                                                                                              654




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]
                                              table des matières

                                                                                      Paragraphes

                       I. Prolégomènes                                                      1-6
                      II. La paix internationale : les traités en tant qu’instruments
                          vivants dans le développement progressif du droit inter-
                          national7-13
                     III. Les mesures conservatoires : l’existence de la compétence
                          prima facie de la Cour                                          14-20
                     IV. La primauté de l’impératif de la réalisation de la justice
                         sur l’invocation des « intérêts en matière de sécurité
                         nationale »                                                      21-27
                      V. La transposition des mesures conservatoires issues du
                         droit procédural interne comparé dans l’ordre juridique
                         international28-31
                     VI. La nature juridique des mesures conservatoires                   32-34
                    VII. L’évolution des mesures conservatoires                           35-41
                    VIII. Les mesures conservatoires et la dimension préventive du
                          droit international                                             42-44
                     IX. Les mesures conservatoires et les situations continues de
                         vulnérabilité humaine                                            45-50
                      X. La vulnérabilité humaine : considérations humanitaires           51-64
                     XI. Au-delà de la perspective strictement interétatique :
                         l’attention portée aux peuples et aux individus                  65-69
                    XII. Le risque continu de préjudice irréparable                       70-71
                    XIII. La situation continue touchant des droits et la non-­
                          pertinence du critère de « plausibilité » de ces droits         72-77
                    XIV. Considérations sur la sécurité        internationale   et
                         l’urgence de la situation                                        78-92
                    XV. Épilogue : récapitulation	                                       93-106


                                                                                              35




5 CIJ1151.indb 67                                                                                   20/06/19 09:17

                             traité d’amitié de 1955 (op. ind. cançado trindade)               655

                                                  I. Prolégomènes

                       1. J’ai voté en faveur de l’adoption de l’ordonnance par laquelle la
                    Cour internationale de Justice (« la Cour ») a décidé à l’unanimité ce jour,
                    3 octobre 2018, d’indiquer des mesures conservatoires en l’affaire relative
                    à des Violations alléguées du traité d’amitié, de commerce et de droits
                    consulaires de 1955 (« le traité d’amitié ») (République islamique d’Iran
                    (« l’Iran ») c. Etats‑Unis d’Amérique (« les Etats‑Unis »)). L’Iran entendait
                    fonder la compétence de la Cour sur le paragraphe 2 de l’article XXI du
                    traité ainsi que sur le paragraphe 1 de l’article 36 du Statut de la Cour, et,
                    dans le cadre de sa demande en indication de mesures conservatoires, il a
                    invoqué l’article 41 du Statut de la Cour et les articles 73 à 75 de son
                    Règlement.
                       2. C’est à bon droit que la Cour, ayant conclu qu’elle avait compétence
                    prima facie en vertu du paragraphe 2 de l’article XXI du traité de 1955
                    (ordonnance, par. 52), a indiqué dans cette ordonnance les mesures
                    conservatoires énoncées dans le dispositif (ibid., par. 102). Cela étant, j’at-
                    tache une grande importance à certaines questions connexes soulevées par
                    l’espèce et qui, à mon avis, sous-­tendent la décision de la Cour mais ne
                    sont qu’effleurées dans son raisonnement, et qui ne devraient selon moi
                    pas rester inexplorées.
                       3. Je me sens donc tenu d’exposer dans la présente opinion quelles sont
                    ces questions et ce qui constitue le fondement de ma position les concer-
                    nant. C’est encore une fois impitoyablement pressé par le temps et sou-
                    cieux d’accomplir mon devoir au service de la justice internationale que je
                    le fais, avec pour motivation supplémentaire que la Cour n’a pas suffi-
                    samment traité dans son raisonnement certains enseignements qui me
                    paraissent découler de l’objet même de son ordonnance.
                       4. Les observations détaillées que j’expose dans la présente opinion
                    portent avant tout sur des points essentiels relatifs aux mesures conserva-
                    toires. Avant de livrer ma propre analyse de ces mesures, il me semble
                    approprié de commencer par des considérations liminaires de nature her-
                    méneutique et axiologique, en m’arrêtant sur trois points qui sont aussi
                    importants pour bien appréhender le cas d’espèce, à savoir : a) la paix
                    internationale : les traités en tant qu’instruments vivants dans le dévelop-
                    pement progressif du droit international ; b) les mesures conservatoires :
                    l’existence de la compétence prima facie de la Cour ; et c) la primauté de
                    l’impératif de la réalisation de la justice sur l’invocation des « intérêts en
                    matière de sécurité nationale ».
                       5. Les considérations qui suivent, axées sur les mesures conservatoires,
                    sont d’ordre à la fois conceptuel et épistémologique, juridique et philoso-
                    phique, et sont toujours attentives aux valeurs humaines. Je formulerai
                    mes observations dans un ordre logique. Les premières, à caractère
                    conceptuel et épistémologique, sont exposées sous les titres suivants : a) la
                    transposition de mesures conservatoires issues du droit procédural interne
                    comparé dans l’ordre juridique international ; b) la nature juridique des
                    mesures conservatoires ; c) l’évolution des mesures conservatoires ; d) les

                                                                                                36




5 CIJ1151.indb 69                                                                                     20/06/19 09:17

                             traité d’amitié de 1955 (op. ind. cançado trindade)               656

                    mesures conservatoires et la dimension préventive du droit international ;
                    et e) les mesures conservatoires et les situations continues de vulnérabilité
                    humaine.
                       6. La seconde partie de mes réflexions sur les mesures conservatoires, à
                    caractère juridique et philosophique, est développée sous les titres sui-
                    vants : a) la vulnérabilité humaine : considérations humanitaires ;
                    b) ­au-delà de la stricte perspective interétatique : l’attention portée aux
                    peuples et aux individus ; c) le risque continu de dommages irréparables ;
                    d) la situation continue compromettant des droits et la non-­pertinence
                    du critère de « plausibilité » de ces droits ; e) la sécurité internationale et
                    l’urgence de la situation. La voie sera ainsi ouverte à la récapitulation —
                    dernier point, mais non le moindre — des points essentiels de la position
                    que je défends dans la présente opinion.


                       II. La paix internationale : les traités en tant qu’instruments
                     vivants dans le développement progressif du droit international

                       7. Les traités sont des instruments vivants, et le traité d’amitié conclu
                    entre l’Iran et les Etats‑Unis en 1955 ne fait pas exception à cette règle.
                    Cette idée est étayée par la jurisprudence constante de la Cour. Au cours
                    de la dernière décennie, par exemple, dans l’affaire du Différend relatif à
                    des droits de navigation et des droits connexes (Costa Rica c. Nicaragua)
                    (arrêt du 13 juillet 2009), la Cour a expliqué que « l’interprétation évolu-
                    tive » s’entendait des
                         « cas où l’intention des parties au moment même de la conclusion du
                         traité a été, ou peut être présumée avoir été, de conférer aux termes
                         employés — ou à certains d’entre eux — un sens ou un contenu évo-
                         lutif et non pas intangible, pour tenir compte notamment de l’évolu-
                         tion du droit international » (C.I.J. Recueil 2009, p. 242, par. 64).

                       8. La Cour a ensuite conclu que les termes définissant le droit de libre
                    navigation du Costa Rica (y compris le terme « commerce ») devaient être
                    compris dans le sens qui était le leur au moment où il était fait application
                    du traité, et « pas nécessairement dans leur sens originaire… [C]’est [le]
                    sens actuel qui doit être retenu aux fins de l’application du traité. » (Ibid.,
                    p. 244, par. 70.)
                       9. En particulier, le fondement d’une approche évolutive de l’interpré-
                    tation des traités découle de l’article 31 de la convention de Vienne de
                    1969 sur le droit des traités, qui prévoit la « règle générale d’interpréta-
                    tion ». Le paragraphe 1 de l’article 31, qui en est le point de départ, dis-
                    pose qu’un traité doit être interprété de bonne foi suivant « le sens
                    ordinaire à attribuer aux termes du traité dans leur contexte et à la lumière
                    de son objet et de son but ».
                       10. Aux termes du paragraphe 3 c) du même article, les traités doivent
                    être interprétés à la lumière « [d]e toute règle pertinente de droit interna-

                                                                                                37




5 CIJ1151.indb 71                                                                                     20/06/19 09:17

                             traité d’amitié de 1955 (op. ind. cançado trindade)              657

                    tional applicable dans les relations entre les parties ». La convention
                    (paragraphes 1 et 3 c) de l’article 31) est considérée comme permettant
                    une approche évolutive de l’interprétation et de l’application d’un traité,
                    tel que le traité d’amitié de 1955 susmentionné.
                       11. L’article premier du traité de 1955 porte sur l’objet et le but de
                    l’instrument (une paix stable et durable et une amitié sincère entre les
                    parties). Or la Cour s’est déjà, dans des affaires antérieures, appuyée sur
                    l’objet et le but de ce traité pour en faciliter l’interprétation. C’est ainsi
                    que, dans l’affaire relative au Personnel diplomatique et consulaire des
                    Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran) (arrêt du 24 mai
                    1980), elle a dit que
                        « [l]e but même d’un traité d’amitié, et en particulier d’un traité d’éta-
                        blissement, est avant tout de promouvoir les relations entre deux
                        Etats et entre leurs peuples par l’engagement mutuel d’assurer sur le
                        territoire de chacun la protection et la sécurité des ressortissants de
                        l’autre. C’est précisément au moment où des difficultés se présentent
                        que le traité prend toute son importance ; l’objet même de l’ar-
                        ticle XXI, paragraphe 2, du traité de 1955 est de procurer le moyen
                        de parvenir au règlement amical de difficultés semblables par la Cour
                        ou par d’autres voies pacifiques. Conclure qu’une action devant la
                        Cour en vertu de l’article XXI, paragraphe 2, ne serait pas ouverte
                        aux parties au moment précis où cette voie de recours est le plus
                        nécessaire serait donc contraire au but même du traité de 1955. »
                        (C.I.J. Recueil 1980, p. 28, par. 54.)
                       12. Par la suite, dans l’affaire des Plates-­formes pétrolières (République
                    islamique d’Iran c. Etats‑Unis d’Amérique) (exception préliminaire, arrêt
                    du 12 décembre 1996), la Cour a confirmé le poids accordé à l’article pre-
                    mier dans l’application et l’interprétation du traité d’amitié de 1955, sou-
                    lignant qu’elle estimait que « l’objectif de paix et d’amitié proclamé à
                    l’article premier du traité de 1955 [était] de nature à éclairer l’interpréta-
                    tion des autres dispositions du traité » (C.I.J. Recueil 1996 (II), p. 815,
                    par. 31), puis ajoutant qu’elle
                        « ne saurait perdre de vue que l’article premier affirme en des termes
                        généraux qu’il y aura paix stable et durable et amitié sincère entre les
                        Parties. L’esprit qui anime cet article et l’intention qu’il exprime ins-
                        pirent l’ensemble du traité et lui donnent sa signification ; ils doivent,
                        en cas de doute, inciter la Cour à adopter l’interprétation qui semble
                        la plus conforme à l’objectif général d’établir des relations amicales
                        dans tous les domaines d’activité couverts par le traité. » (Ibid.,
                        p. 820, par. 52.)
                       13. La Cour a donc constaté que l’article premier du traité d’amitié de
                    1955 lui permettait de procéder à une interprétation évolutive des dispo-
                    sitions pertinentes du traité. Ultérieurement, toujours dans l’affaire des
                    Plates-­formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amé-
                    rique) (fond, arrêt du 6 novembre 2003), elle a, après s’être de nouveau

                                                                                               38




5 CIJ1151.indb 73                                                                                    20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)                               658

                    référée au paragraphe 3 c) de l’article 31 de la convention de Vienne de
                    1969, confirmé/affirmé que l’application des « règles pertinentes du droit
                    international » relatif à la question de l’emploi illicite de la force faisait
                    donc « partie intégrante » de la tâche qui lui était confiée par le para-
                    graphe 2 de l’article XXI du traité de 1955 (C.I.J. Recueil 2003, p. 182,
                    par. 41). Ce traité n’est pas figé dans le temps ; pour l’interpréter, comme
                    l’indique clairement la Cour, il faut tenir compte aussi de facteurs qui
                    vont ­au-delà de son texte.


                        III. Les mesures conservatoires : l’existence de la compétence
                                           prima facie de la Cour

                       14. Dans l’ordonnance en indication de mesures conservatoires qu’elle
                    a rendue, c’est à bon droit que la Cour a jugé qu’elle avait compétence
                    prima facie pour indiquer de telles mesures. L’objet et le but fondamen-
                    taux du traité d’amitié de 1955 ont été dûment pris en considération,
                    comme ils l’avaient été à une occasion antérieure (affaire des Plates-­
                    formes pétrolières mentionnée ci‑dessus (exception préliminaire, arrêt,
                    C.I.J. Recueil 1996 (II), p. 187, par. 52)). Le présent différend relatif à
                    des Violations alléguées du traité d’amitié de 1955, porté devant la Cour en
                    vue d’un règlement pacifique, entre dans le champ dudit traité en ce qui
                    concerne les mesures conservatoires.
                       15. A d’autres occasions ces derniers mois, la Cour, au stade des
                    mesures conservatoires, a déclaré à plusieurs reprises, à propos de ses
                    conclusions sur la compétence prima facie uniquement, qu’elle n’avait pas
                    besoin de « s’assurer de manière définitive qu’elle [avait] compétence
                    quant au fond de l’affaire » (affaire Jadhav, opposant l’Inde au Pakistan
                    (2017), et affaire relative à l’Application de la convention internationale sur
                    l’élimination de toutes les formes de discrimination raciale, opposant le
                    Qatar aux Emirats arabes unis (2018)) 1. Dans l’ordonnance qu’elle a ren-
                    due en l’affaire relative à des Violations alléguées du traité d’amitié de
                    1955, opposant l’Iran aux Etats‑Unis, elle a réaffirmé la même position
                    (par. 24).
                       16. Même face à des allégations d’« intérêts en matière de sécurité
                    nationale » (comme dans le cas d’espèce, opposant l’Iran aux Etats‑Unis),
                    la Cour, aux fins de l’indication de mesures conservatoires, est la gar-
                    dienne de son Statut et instrument constitutif (art. 41), sur le fondement
                    duquel elle prend sa décision dans le cadre de sa mission (commune à

                       1 Jadhav (Inde c. Pakistan), mesures conservatoires, ordonnance du 18 mai 2017,

                    C.I.J. Recueil 2017, p. 253, par. 15 ; Application de la convention internationale sur l’élimi-
                    nation de toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
                    conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 413, par. 14. Voir
                    aussi, plus tôt, af﻿faire relative à des Questions concernant la saisie et la détention de certains
                    documents et données (Timor‑Leste c. Australie), mesures conservatoires, ordonnance du
                    3 mars 2014, C.I.J. Recueil 2014, p. 151, par. 18.

                                                                                                                   39




5 CIJ1151.indb 75                                                                                                         20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                         659

                    toutes les juridictions internationales contemporaines) de réalisation de la
                    justice 2 (voir plus loin). La présente affaire n’est pas le seul exemple à cet
                    effet.
                       17. On notera ainsi que, dans l’affaire relative à des Questions concer-
                    nant la saisie et la détention de certains documents et données (Timor-Leste
                    c. Australie, mesures conservatoires, ordonnance du 3 mars 2014), la Cour,
                    nonobstant les considérations de l’Etat défendeur en matière de « sécurité
                    nationale », a indiqué des mesures conservatoires (C.I.J. Recueil 2014,
                    p. 158, par. 45‑46, et p. 160‑161, par. 55). Elle a fait de même par la suite
                    dans une autre affaire, relative à l’Application de la convention internatio-
                    nale pour la répression du financement du terrorisme et de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    ((Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
                    19 avril 2017, C.I.J. Recueil 2017, p. 137, par. 93, et p. 140‑141, par. 106).
                    

                       18. Peu après, dans l’affaire Jadhav citée plus haut ((Inde c. Pakistan),
                    mesures conservatoires, ordonnance du 18 mai 2017), la Cour a de nouveau
                    rendu la même décision, sans égard à l’invocation de la « sécurité nationale »
                    (C.I.J. Recueil 2017, p. 238, par. 23, et p. 246, par. 61). Comme on peut le
                    constater, la décision prise par la Cour dans la présente affaire est conforme
                    à sa jurisprudence constante en matière de mesures conservatoires : l’impéra-
                    tif de la protection provisoire que ces mesures offrent l’emporte sur les allé-
                    gations ou stratégies en matière d’intérêt national ou de sécurité nationale.
                       19. La jurisprudence de la Cour en la matière a pour commencer
                    exprimé l’essence de la compétence prima facie, depuis ses origines : cette
                    compétence peut s’exercer sans considération de la « volonté » des parties
                    en présence, et même si la Cour n’est pas encore certaine de sa compé-
                    tence quant au fond ; la compétence prima facie 3 n’est pas conditionnée
                    par ­celle-ci, comme le souligne sa dénomination même. A l’évolution
                    jurisprudentielle susmentionnée dans son ensemble, j’ajouterais que la
                    raison d’être de la compétence prima facie en matière de mesures conser-
                    vatoires est peu à peu comprise par un courant plus lucide de la doctrine.
                       20. A cet égard, je souhaite rappeler les observations de deux juristes
                    dont je garde un bon souvenir : le premier a appelé l’attention sur le fait
                    que la compétence prima facie est autonome par rapport à la compétence
                    quant au fond, et a relevé que, en matière de mesures conservatoires, la

                        2 Pour un examen de la mission commune de réalisation de la justice incombant aux

                    tribunaux internationaux, voir A. A. Cançado Trindade, Os Tribunais Internacionais e a
                    Realização da Justiça, 2e éd. rév., Belo Horizonte, Edit. Del Rey, 2017, p. 11‑65, 127‑240,
                    297‑428 et 447‑456 ; A. A. Cançado Trindade, « Les tribunaux internationaux et leur
                    mission commune de réalisation de la justice : développements, état actuel et perspec-
                    tives », Recueil des cours de l’Académie de droit international de La Haye, vol. 391 (2017),
                    p. 38‑101 ; A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos y la
                    Humanización del Derecho Internacional, Buenos Aires, Ed. Ad‑Hoc (2013), p. 43‑185.
                        3 Voir, par exemple, Union académique internationale, Dictionnaire de la terminologie

                    du droit international, Paris, Sirey (1960), p. 472.

                                                                                                             40




5 CIJ1151.indb 77                                                                                                  20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)                            660

                    compétence prima facie « semble pouvoir être exercée même lorsque la
                    Cour a des doutes sur sa compétence quant au fond, la barre n’étant donc
                    vraiment pas placée haut » 4; et le second a fait observer que
                          « le pouvoir d’indiquer des mesures conservatoires n’a pas pour base
                          la volonté des parties au litige. Il a pour fondement l’article 41 du
                          Statut… [C’]est parce qu’elle reçoit ce pouvoir de son Statut que la
                          Cour peut indiquer de telles mesures… En résumé et en conclusion,
                          le pouvoir d’indiquer des mesures conservatoires résulte de l’ar-
                          ticle 41 du Statut. » 5


                      IV. La primauté de l’impératif de la réalisation de la justice sur
                        l’invocation des « intérêts en matière de sécurité nationale »

                       21. La jurisprudence de la Cour à laquelle je viens de faire référence a
                    eu pour effet, à plusieurs reprises, que la Cour a ordonné des mesures
                    conservatoires, sur la base de son Statut et instrument constitutif (art. 41),
                    nonobstant l’invocation par les Etats défendeurs d’« intérêts en matière de
                    sécurité nationale ». Lorsqu’elle a conclu qu’elle avait compétence prima
                    facie, la Cour a, chaque fois que c’était nécessaire, tenu compte de l’impé-
                    ratif de la réalisation de la justice.
                       22. L’affaire relative à des Questions concernant la saisie et la détention
                    de certains documents et données (2014‑2015) appelle une attention parti-
                    culière à cet égard : outre l’ordonnance qu’elle a rendue le 3 mars 2014, la
                    Cour a adopté une ordonnance additionnelle le 22 avril 2015 (modifica-
                    tion des mesures conservatoires indiquées). J’ai joint à chacune de ces
                    deux ordonnances une opinion individuelle portant sur la question à
                    l’examen, qui se pose de nouveau dans la présente affaire relative à des
                    Violations alléguées du traité d’amitié de 1955.
                       23. Dans l’opinion individuelle que j’ai jointe à l’ordonnance rendue
                    par la Cour le 3 mars 2014 en l’affaire relative à des Questions concernant
                    la saisie et la détention de certains documents et données, après avoir exa-
                    miné les réponses que le Timor-Leste et l’Australie ont apportées à la
                    question (concernant les « mesures prises par un Etat invoquant la sécu-
                    rité nationale ») que je leur ai posée à l’audience tenue par la Cour le
                    21 janvier 2014 (C.I.J. Recueil 2014, p. 178‑181, par. 33‑36), j’ai estimé
                    que ces prétendues questions de « sécurité nationale » ne sauraient être
                    prises en compte par la Cour devant qui
                          « [d]es principes généraux du droit international [avaient] été invo-
                          qués …, [et] qui ne pouvait permettre qu’ils soient occultés par de tels
                        4 S. Rosenne, « Provisional Measures and Prima Facie Jurisdiction Revisited », Liber

                    Amicorum Judge S. Oda (dir. publ., N. Ando et al.), vol. I, La Haye, Kluwer (2002), p. 527
                    et 540, et voir p. 541‑542.
                        5 C. Dominicé, « La compétence prima facie de la Cour internationale de Justice

                    aux fins d’indication de mesures conservatoires », ibid., vol. I, p. 391 et 394, et voir p. 393.


                                                                                                                 41




5 CIJ1151.indb 79                                                                                                       20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                            661

                          arguments… En tout état de cause, une juridiction internationale ne
                          saurait se prononcer en faveur d’allégations de « sécurité nationale »
                          formulées par l’une des parties dans le cadre d’une procédure judi-
                          ciaire. » (C.I.J. Recueil 2014, p. 181‑182, par. 38.)
                       24. J’ai souligné que des allégations de ce type « ne saurai[en]t faire obs-
                    tacle » aux travaux de la Cour dans le « domaine judiciaire » lorsqu’elle est
                    saisie d’une affaire (ibid., p. 183‑184, par. 41 et 43). J’ai ensuite rappelé que,
                          « au moment de la rédaction de la Déclaration relative aux principes
                          du droit international touchant les relations amicales et la coopéra-
                          tion entre les Etats conformément à la Charte des Nations Unies
                          (1964‑1970), il est apparu nécessaire d’affirmer l’idée que les Etats
                          puissants ne sauraient imposer leur volonté, et que des inégalités de
                          fait entre les Etats ne devaient pas affecter la capacité des plus faibles
                          de faire valoir leurs droits. Le principe de l’égalité juridique des Etats
                          a donné corps à cette préoccupation et à l’idée de justice, laquelle
                          procède de la conscience juridique universelle. » (Ibid., p. 184,
                          par. 45.)
                       25. J’ai alors conclu que les principes généraux du droit international,
                    tels que celui de l’égalité juridique des Etats (consacrée au paragraphe 1
                    de l’article 2 de la Charte des Nations Unies), qui comprend le caractère
                    régulier de la procédure et l’égalité des armes, ne sauraient être compro-
                    mis par des allégations de « sécurité nationale » ; le principe fondamental
                    de l’égalité juridique des Etats, « qui donne corps à l’idée de justice, doit
                    prévaloir » (ibid., p. 192, par. 67‑68).
                       26. L’idée d’une justice objective et les valeurs humaines l’emportent
                    sur les faits, qui à eux seuls, et en tant que tels, n’ont pas d’effets en
                    matière de création de droit ; ex conscientia jus oritur. L’impératif de réa-
                    lisation de la justice prévaut sur les manifestations de la « volonté » d’un
                    Etat (ibid., p. 191‑192, par. 64 et 66). Ma position, dans le domaine des
                    mesures conservatoires, a toujours été antivolontaire 6. La conscience
                    l’emporte sur la « volonté ».
                       27. Par la suite, dans l’opinion individuelle que j’ai jointe à l’ordon-
                    nance rendue par la Cour le 22 avril 2015 dans la même affaire relative à
                    des Questions concernant la saisie et la détention de certains documents et
                    données, j’ai poursuivi en affirmant que, dans le domaine en question éga-
                    lement, la Cour est maîtresse de sa propre compétence. Dans le cadre du
                        6 Voir à cet effet, par exemple, l’exposé de mon opinion individuelle (par. 79‑80) en

                    l’affaire de l’Application de la convention internationale pour la répression du financement du
                    terrorisme et de la convention internationale sur l’élimination de toutes les formes de discri-
                    mination raciale (Ukraine c. Fédération de Russie) (ordonnance du 19 avril 2017 — plus
                    loin). Voir aussi, dans le même sens, pour mes critiques de la conception volontariste :
                    A. A. Cançado Trindade, Le droit international pour la personne humaine, Paris, Pedone
                    (2012), p. 115‑136 ; A. A. Cançado Trindade, Los Tribunales Internacionales Contem-
                    poráneos y la Humanización del Derecho Internacional, op. cit. supra note 2, p. 69‑77 ;
                    A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça, 2e éd. rév.,
                    op. cit. supra note 2, p. 176‑178 et 314‑316.

                                                                                                                42




5 CIJ1151.indb 81                                                                                                     20/06/19 09:17

                                 traité d’amitié de 1955 (op. ind. cançado trindade)                                                 662

                    régime juridique autonome des mesures conservatoires, elle peut donc
                    « agir plus en amont (en vertu des paragraphes 1 et 2 de l’article 75 de son
                    Règlement) et en tenant dûment compte du principe d’égalité juridique
                    des Etats », tout en restant attachée à la nature juridique et aux effets de
                    ces mesures conservatoires (C.I.J. Recueil 2015 (II), p. 562‑564, par. 3‑4
                    et 7, et voir par. 5‑6). Et j’ai conclu que
                          « [l]es progrès dans ce domaine ne sauraient être réalisés sur la base
                          d’une conception volontariste du droit international en général, et de la
                          procédure judiciaire internationale en particulier. Les exigences de la
                          justice objective prévalent sur les considérations de stratégie judiciaire.
                          �����������������������������������������������������������������������������������������������������������������
                              Et la Cour est tout à fait fondée à se prononcer à cet égard sans
                          attendre qu’une partie en litige ait manifesté sa « volonté ». C’est à la
                          conscience humaine, qui l’emporte sur la « volonté », que l’on doit le
                          développement progressif du droit international. Ex conscientia jus
                          oritur. » (Ibid., p. 565‑566, par. 11 et 13.)

                           V. La transposition des mesures conservatoires issues
                        du droit procédural interne comparé dans l’ordre juridique
                                              international

                       28. J’en arrive maintenant à l’examen, en particulier, des aspects dis-
                    tincts des mesures conservatoires qui doivent être pris en considération.
                    J’ai en effet, au fil des ans, conceptualisé dans mes opinions individuelles
                    et dans mes écrits la théorie de ce que j’ai appelé le régime juridique auto-
                    nome des mesures conservatoires 7 — à plusieurs reprises ici, à la Cour, au
                    cours de la dernière décennie, et à la Cour interaméricaine des droits de
                    l’homme (CIDH) au cours des années précédentes. Comme je me suis
                    beaucoup intéressé à l’évolution des mesures conservatoires en droit
                    international contemporain, je me sens tenu de reprendre l’examen de la
                    question dans un ordre logique, à présent dans le contexte factuel de l’af-
                    faire relative à des Violations alléguées du traité d’amitié de 1955.
                       29. Le premier point à considérer en ce qui concerne l’effet de la consoli-
                    dation progressive de ce régime juridique autonome est la transposition his-
                    torique de mesures conservatoires issues des systèmes juridiques nationaux
                        7 Voir A. A. Cançado Trindade, Evolution du droit international au droit des gens —

                    L’accès des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone (2008),
                    p. 64‑70 ; A. A. Cançado Trindade, « La Expansión y la Consolidación de las Medidas
                    Provisionales de Protección en la Jurisdicción Internacional Contemporánea », Retos de la
                    Jurisdicción Internacional (dir. publ., S. Sanz Caballero et R. Abril Stoffels), Cizur Menor/
                    Navarra, Cedri/CEU/Thomson Reuters (2012), p. 99‑117 ; A. A. Cançado Trindade, El
                    Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana de
                    Derechos Humanos, 5e éd. rév., Belo Horizonte, Edit. Del Rey (2018), chap. V et XXII
                    (mesures conservatoires), p. 47‑52 et 199‑208 ; A. A. Cançado Trindade, « Les mesures
                    provisoires de protection dans la jurisprudence de la Cour interaméricaine des droits de
                    l’homme », Mesures conservatoires et droits fondamentaux (dir. publ., G. Cohen‑Jonathan
                    et J.‑F. Flauss), Bruxelles, Bruylant/Nemesis (2005), p. 145‑163.

                                                                                                                                        43




5 CIJ1151.indb 83                                                                                                                              20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                         663

                    dans l’ordre juridique international, avec toutes ses incidences. Je l’ai abordé
                    dans mon opinion dissidente (par. 5‑7) en l’affaire relative à des Questions
                    concernant l’obligation de poursuivre ou d’extrader (­    Belgique c. Sénégal)
                    (ordonnance du 28 mai 2009), ainsi que dans mon opinion individuelle
                    (par. 64) en l’affaire de la Demande en interprétation de l’arrêt du 15 juin 1962
                    en l’affaire du Temple de Préah Vihéar ­(Cambodge c. Thaïlande) (Cam-
                    bodge c. Thaïlande) (ordonnance du 18 juillet 2011).
                       30. Dans ces exposés, j’ai relevé en particulier que les mesures de pré-
                    caution issues du droit procédural interne comparé avaient inspiré les
                    mesures conservatoires du droit procédural international. Cette construc-
                    tion théorique devait encore s’affranchir d’un certain formalisme juri-
                    dique, donnant parfois l’impression de faire de la procédure une fin en soi
                    plutôt qu’un moyen d’obtenir justice. Dans l’ordre juridique interne, le
                    principe de précaution visait à préserver l’efficacité de la fonction judi-
                    ciaire elle-même, et non le droit subjectif en tant que tel.
                       31. La transposition des mesures conservatoires de l’ordre juridique
                    interne dans l’ordre juridique international (via la pratique internationale
                    arbitrale et judiciaire) a eu pour effet d’étendre le domaine de compétence
                    de la juridiction internationale 8. En effet, en droit international, la raison
                    d’être des mesures conservatoires est de prévenir et d’éviter un préjudice
                    irréparable dans des situations présentant un caractère de gravité (compte
                    tenu de l’imminence d’un préjudice irréparable) et d’urgence. Les mesures
                    conservatoires sont de nature anticipative, illustrant ainsi la dimension
                    préventive de la sauvegarde des droits. Le droit l­ui-même a vocation anti-
                    cipatoire dans ce domaine.


                               VI. La nature juridique des mesures conservatoires

                       32. Peu après, dans mon opinion dissidente (C.I.J. Recueil 2013, p. 256,
                    par. 38, et p. 268-269, par. 73) en l’affaire relative (instances jointes) à la
                    Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
                    ragua c. Costa Rica) et Certaines activités menées par le Nicaragua dans la
                    région frontalière (Costa Rica c. Nicaragua), mesures conservatoires,
                    ordonnance du 16 juillet 2013, j’ai souligné que, à mesure que le temps
                    passait, la jurisprudence croissante de différentes juridictions internatio-
                    nales en matière de mesures conservatoires cherchait à préciser leur nature
                    juridique, en insistant sur leur caractère essentiellement préventif. Face à
                    l’éventualité ou la probabilité de dommages irréparables et à l’urgence
                    d’une situation, les mesures conservatoires, lorsqu’elles sont ordonnées
                    pour protéger les droits d’un nombre croissant de personnes (ou dans des

                       8 P. Guggenheim, « Les mesures conservatoires dans la procédure arbitrale et judi-

                    ciaire », Recueil des cours de l’Académie de droit international de La Haye, vol. 40 (1932),
                    p. 649‑763, et voir p. 758‑759 ; P. Guggenheim, Les mesures provisoires de procédure inter-
                    nationale et leur influence sur le développement du droit des gens, Paris, Libr. Rec. Sirey
                    (1931), p. 15, 174, 186, 188 et 14‑15, et voir p. 6‑7 et 61‑62.

                                                                                                             44




5 CIJ1151.indb 85                                                                                                  20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)                             664

                    affaires concernant des conflits armés), apparaissent alors revêtues d’un
                    caractère non pas uniquement préventif mais proprement tutélaire, en sus
                    de leur rôle de protection des droits qui sont en jeu 9.
                       33. Dans mon opinion dissidente suivante en l’affaire relative à Cer-
                    taines activités/Construction d’une route, ordonnance du 22 novembre
                    2013), j’ai de nouveau rappelé (C.I.J. Recueil 2013, p. 380-381, par. 25‑26)
                    la transposition des mesures conservatoires issues du droit procédural
                    interne comparé dans l’ordre juridique international (voir ci‑dessus), ainsi
                    que leur nature juridique et leurs effets. En passant d’un caractère préven-
                    tif à un caractère tutélaire, ai-je alors raisonné, ces mesures contribuent
                    au développement progressif du droit international, en ce qu’elles sont
                    directement liées à la réalisation de la justice 10.
                       34. Par la suite, la Cour s’étant de nouveau prononcée (cette fois dans
                    l’arrêt qu’elle a rendu le 16 décembre 2015) en l’affaire relative à Certaines
                    activités et Construction d’une route (instances jointes), j’ai rédigé
                    une ­  nouvelle opinion individuelle, dans laquelle je soulignais (C.I.J.
                    Recueil 2015 (II), p. 761-762, par. 7‑9) que l’évolution susmentionnée des
                    mesures conservatoires faisait passer l’attention du processus juridiction-
                    nel ­lui-même aux droits subjectifs en tant que tels, leur permettant ainsi de
                    s’affranchir du formalisme juridique du passé. Après tout, ce formalisme
                    donnait l’impression que ledit processus constituait une fin en soi, et non
                    un moyen de faire en sorte que justice soit faite.


                                    VII. L’évolution des mesures conservatoires

                      35. La raison d’être des mesures conservatoires s’est donc précisée :
                    ces mesures n’étaient plus considérées comme un dispositif préventif

                       9 Voir R. St. J. MacDonald, « Interim Measures in International Law, with Special Refe-

                    rence to the European System for the Protection of Human Rights », Zeitschrift für auslän-
                    disches öffentliches Recht und Völkerrecht, vol. 52 (1993), p. 703‑740 ; A. A. Cançado Trin-
                    dade, « Les mesures provisoires de protection dans la jurisprudence de la Cour
                    interaméricaine des droits de l’homme », Mesures conservatoires et droits fondamentaux (dir.
                    publ., G. Cohen‑Jonathan et J.‑F. Flauss), Bruxelles, Bruylant/Nemesis (2005), p. 145‑163 ;
                    R. Bernhardt (dir. publ.), Interim Measures Indicated by International Courts, Berlin/Heidel-
                    berg, Springer‑Verlag (1994), p. 1‑152 ; A. Saccucci, Le Misure Provvisorie nella Protezione
                    Internazionale dei Diritii Umani, Turin, Giappichelli Ed. (2006), p. 103‑241 et 447‑507 ; et voir
                    aussi E. Hambro, « The Binding Character of the Provisional Measures of Protection Indi-
                    cated by the International Court of Justice », Rechtsfragen der Internationalen Organisation
                    — Festschrift für H. Wehberg (dir. publ., W. Schätzel et H.‑J. Schlochauer), Francfort-sur-
                    le-Main (1956), p. 152‑171. Ces dernières années, les juridictions internationales et nationales
                    ont ordonné de plus en plus souvent des mesures conservatoires ; voir E. García de Enterria,
                    La Batalla por las Medidas Cautelares, 2e éd. rév., Madrid, Civitas (1995), p. 25‑385 ; et
                    L. Collins, « Provisional and Protective Measures in International Litigation », Recueil des
                    cours de l’Académie de droit international de La Haye, vol. 234 (1992), p. 23, 214 et 234.
                       10 Comme je l’ai fait observer dans une autre juridiction internationale : voir

                    A. A. Cançado Trindade, « Preface by the President of the Inter‑American Court of Human
                    Rights », Compendium of Provisional Measures (juin 1996‑juin 2000), vol. 2, série E, San
                    José du Costa Rica, CIDH, 2000, p. VII‑XVIII, et les sources auxquelles il est renvoyé.

                                                                                                                 45




5 CIJ1151.indb 87                                                                                                       20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)              665

                    (mesures conservatoires/acción cautelar, comme dans les systèmes juri-
                    diques internes), mais plutôt comme une garantie juridictionnelle des
                    droits subjectifs, donc proprement tutélaire, et se rapprochaient de leur
                    plénitude. J’ai ajouté que, indiquées (par des juridictions internationales)
                    pour répondre à un besoin de protection en présence de certaines condi-
                    tions fondamentales — la gravité et l’urgence, ainsi que la nécessité de
                    prévenir un dommage irréparable —, les mesures conservatoires consti-
                    tuent une réelle garantie juridictionnelle de nature préventive.
                       36. Par la suite, j’ai repris l’examen de cette question dans mon opi-
                    nion individuelle (C.I.J. Recueil 2017, p. 157, par. 4, et p. 181-182
                    par. 74‑76) en l’affaire relative à l’Application de la convention internatio-
                    nale pour la répression du financement du terrorisme et de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    (Ukraine c. Fédération de Russie) (ordonnance du 19 avril 2017). J’ai
                    résumé les éléments constitutifs du régime juridique autonome des
                    mesures conservatoires, en faisant observer que
                           « [c]e régime est défini par les droits à protéger (qui ne sont pas néces-
                           sairement les mêmes que ceux qui seront invoqués ultérieurement au
                           stade du fond), par les obligations découlant des mesures conserva-
                           toires, qui génèrent de manière autonome la responsabilité de l’Etat,
                           avec ses conséquences juridiques, et par la présence de victimes
                           (éventuelles) déjà à ce stade » (ibid., p. 181, par. 74).
                       37. J’ai ensuite relevé que les droits revendiqués dont la protection
                    était demandée dans le cas d’espèce comprenaient « les droits fondamen-
                    taux des êtres humains tels que le droit à la vie, le droit à la sécurité et à
                    l’intégrité de la personne et le droit de ne pas être déplacé de force ni
                    expulsé de son domicile » (ibid., par. 75). Et j’ai ajouté que, s’agissant de
                    l’obligation de respecter les mesures de protection prescrites (un autre élé-
                    ment configurant leur régime juridique autonome), des développements
                    s’imposaient toujours, car leur non‑respect engage en l­ui-même la respon-
                    sabilité de l’Etat et entraîne des conséquences juridiques (ibid., p. 181‑182,
                    par. 76).
                       38. Plus récemment, dans mon opinion individuelle (C.I.J. Recueil 2017,
                    p. 256-257, par. 24‑25) en l’affaire Jadhav (Inde c. Pakistan) (ordonnance
                    du 18 mai 2017), j’ai rappelé que, selon moi, les mesures conservatoires
                    sont dotées d’une autonomie juridique qui leur est propre, position
                    que j’ai soutenue dans les exposés joints à différentes décisions rendues
                    par la Cour (et, auparavant, par la CIDH) 11, contribuant ainsi à son éla-
                    boration conceptuelle dans le cadre de la construction jurisprudentielle en
                    la matière. J’ai rappelé que j’avais eu tôt fait de définir
                           « les éléments constitutifs de ce régime juridique autonome, à savoir :
                           les droits devant être protégés ; les obligations propres aux mesures
                           conservatoires ; la détermination sans délai de la responsabilité (en

                      11   Voir note 15, ci‑dessous.

                                                                                                  46




5 CIJ1151.indb 89                                                                                       20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                            666

                          cas de non-­exécution) et ses conséquences juridiques ; la présence de
                          la victime (ou de la victime potentielle, dès la présente phase de la
                          procédure) et l’obligation de réparer les préjudices causés »
                          (C.I.J. Recueil 2017, p. 256‑257, par. 24) 12.
                       39. J’ai ensuite appelé l’attention, dans la même opinion, sur la pré-
                    sence concomitante de droits étatiques et de droits individuels dans les
                    affaires contentieuses dont la Cour était saisie, bien que la procédure
                    demeurât strictement interétatique (par attachement à un vieux dogme
                    dépassé). J’ai ajouté que cela n’empêchait nullement que les bénéficiaires
                    de la protection fournie par des mesures conservatoires dans une situa-
                    tion donnée fussent les êtres humains eux‑mêmes, à titre individuel ou
                    collectif (ibid., p. 257, par. 25).
                       40. J’avais également souligné ce point, par exemple, dans mon opi-
                    nion dissidente en l’affaire relative à des Questions concernant l’obligation
                    de poursuivre ou d’extrader (Belgique c. Sénégal) (ordonnance du 28 mai
                    2009), et dans mon opinion individuelle en l’affaire relative à l’Application
                    de la convention internationale pour la répression du financement du terro-
                    risme et de la convention internationale sur l’élimination de toutes les formes
                    de discrimination raciale (Ukraine c. Fédération de Russie) (ordonnance
                    du 19 avril 2017) 13 (voir plus haut). L’évolution examinée ici doit être
                    envisagée dans un cadre conceptuel plus large.
                       41. La nécessaire conformation du régime juridique autonome des
                    mesures conservatoires 14 est un point important que j’ai constamment
                    soutenu dans plusieurs (plus de vingt) de mes opinions individuelles, suc-
                    cessivement au sein de deux juridictions internationales, au cours de la
                    période 2000‑2018 15. L’un des aspects que j’ai mis en exergue — notam-
                    ment dans l’opinion dissidente précitée jointe à une ordonnance rendue
                    par la Cour (le 16 juillet 2013) à un stade précoce de l’examen de deux


                       12 Selon moi, les droits et obligations concernant les mesures conservatoires ne sont pas

                    nécessairement les mêmes que ceux concernant le fond des affaires, et la configuration de la
                    responsabilité avec toutes ses conséquences juridiques est rapide, sans attendre la décision
                    sur le fond des affaires.
                       13 Voir aussi, sur la même construction jurisprudentielle, l’exposé de mon opinion indi-

                    viduelle en l’affaire Ahmadou Sadio Diallo (République de Guinée c. République démocra-
                    tique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II).
                       14 Voir A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias

                    de Proteção, La Haye/Fortaleza, IBDH/IIDH (2017), p. 13‑348.
                       15 Certaines de mes opinions individuelles sur cette question ont été reproduites dans

                    les recueils suivants : a) Judge Antônio A. Cançado Trindade — The Construction of a
                    Humanized International Law — A Collection of Individual Opinions (1991‑2013), vol. I
                    (CIDH), Leyde, Brill/Nijhoff (2014), p. 799‑852 ; vol. II (CIJ), Leyde, Brill/Nijhoff (2014),
                    p. 1815‑1864 ; vol. III (CIJ), Leyde, Brill/Nijhoff (2017), p. 733‑764 ; b) Vers un nouveau jus
                    gentium humanisé — Recueil des opinions individuelles du juge Antônio A. Cançado Trin-
                    dade [CIJ], Paris, L’Harmattan, 2018, p. 143‑224 et 884‑886 ; c) Esencia y Transcendencia
                    del Derecho Internacional de los Derechos Humanos (Votos [del Juez A. A. Cançado Trin-
                    dade] en la Corte Interamericana de Derechos Humanos, 1991‑2008), vol. I‑III, 2e éd. rév.,
                    Mexico D.F., Ed. Cám. Dips. (2015), vol. III, p. 77‑399.

                                                                                                                47




5 CIJ1151.indb 91                                                                                                     20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)                              667

                    instances jointes opposant deux Etats d’Amérique centrale, et très récem-
                    ment dans mon opinion individuelle (C.I.J. Recueil 2018 (II), p. 460-462,
                    par. 74‑77, p. 464, par. 82, p. 466-467, par. 89‑93, et p. 469, par. 102) en
                    l’affaire relative à l’Application de la convention internationale sur l’élimi-
                    nation de toutes les formes de discrimination raciale (Qatar c. Emirats
                    arabes unis) (ordonnance du 23 juillet 2018) — est le fait que la notion de
                    victime (ou de victime potentielle 16), ou de partie lésée, peut également
                    apparaître dans le contexte propre des mesures conservatoires, quelle que
                    soit la décision quant au fond de l’affaire 17.

                          VIII. Les mesures conservatoires et la dimension préventive
                                            du droit international

                       42. L’évolution vers la consolidation du régime juridique autonome
                    des mesures conservatoires renforce progressivement, à mon sens, la
                    dimension préventive du droit international. Ce faisant, les juridictions
                    internationales contemporaines contribuent utilement à prévenir ou à évi-
                    ter des dommages irréparables dans des situations d’urgence, au bénéfice
                    ultime des êtres humains, ainsi qu’à assurer le respect des mesures conser-
                    vatoires indiquées 18.
                       43. Le caractère anticipatif ou préventif des mesures conservatoires a
                    mis en évidence la dimension temporelle de leur application. En effet, ces
                    dernières années, les mesures conservatoires ont étendu la protection à un
                    nombre croissant de personnes en situation de vulnérabilité (victimes
                    potentielles), la transformant ce faisant en une véritable garantie juridic-
                    tionnelle à caractère préventif 19.


                        16 Sur la notion de victimes potentielles dans le cadre de l’évolution de la notion de

                    victime ou la condition du plaignant dans le domaine de la protection internationale
                    des droits de l’homme, voir A. A. Cançado Trindade, « Co‑existence and Co‑ordination
                    of Mechanisms of International Protection of Human Rights (At Global and Regional
                    Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202 (1987),
                    chapitre XI, p. 243‑299, en particulier p. 271‑292.
                        17 Voir Cour internationale de Justice (instances jointes), Certaines activités menées

                    par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et Construction
                    d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures
                    conservatoires, ordonnance du 16 juillet 2013, C.I.J. Recueil 2013, opinion dissidente de
                    M. le juge Cançado Trindade, p. 269, par. 75.
                        18 Voir, à cet effet, ibid., ordonnance du 22 novembre 2013, C.I.J. Recueil 2013, opinion

                    individuelle de M. le juge Cançado Trindade, p. 378‑385, par. 20‑31, et p. 387, par. 40.
                    Le droit à l’accès à la justice, également dans le domaine actuel (voir par. 68, plus loin),
                    s’entend lato sensu, comprenant non seulement l’accès formel à un tribunal compétent,
                    mais aussi la régularité de la procédure (égalité des armes) et le respect fidèle de la décision ;
                    pour une étude générale, voir A. A. Cançado Trindade, El Derecho de Acceso a la Justicia
                    en Su Amplia Dimensión, 2e éd., Santiago du Chili, Ed. Librotecnia (2012), p. 79‑574 ;
                    A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford Univer-
                    sity Press (2011), p. 1‑236.
                        19 Voir A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos

                    Humanos, vol. III, Porto Alegre, S.A. Fabris Ed. (2003), p. 80‑83.

                                                                                                                  48




5 CIJ1151.indb 93                                                                                                        20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                          668

                      44. D’où l’autonomie de la responsabilité internationale que leur non-­
                    respect entraîne rapidement — autre élément constitutif du régime juri-
                    dique qui leur est propre (voir plus haut). L’étude de la question ramène
                    aussi au premier plan les principes généraux du droit, qui sont toujours
                    d’une grande pertinence 20, ainsi que la mission commune de réalisation
                    de la justice dans une perspective essentiellement humaniste 21 qui incombe
                    aux juridictions internationales contemporaines.


                          IX. Les mesures conservatoires et les situations continues
                                          de vulnérabilité humaine

                       45. Toujours dans mon opinion individuelle susmentionnée en l’affaire
                    relative à l’Application de la convention internationale sur l’élimination de
                    toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis)
                    (ordonnance du 23 juillet 2018), j’ai appelé l’attention sur le fait que des
                    demandes en indication de mesures conservatoires avaient été adressées à
                    la Cour, comme dans le cas d’espèce, dans le but de mettre un terme à une
                    situation continue de vulnérabilité des personnes touchées (victimes poten-
                    tielles). Plus tôt, il y avait eu une situation continue de défaut d’accès à la
                    justice des victimes du régime d’Hissène Habré (1982‑1990) au Tchad, en
                    l’affaire relative à des Questions concernant l’obligation de poursuivre ou
                    d’extrader (Belgique c. Sénégal) (ordonnance de 2009 — voir plus haut).
                       46. En l’affaire relative aux Immunités juridictionelles de l’Etat (Alle-
                    magne c. Italie), dans laquelle la Cour, dans son ordonnance du 6 juillet
                    2010, a jugé irrecevable la demande reconventionnelle de l’Italie, j’ai une
                    fois de plus joint l’exposé d’une opinion dissidente où j’ai procédé à un
                    examen approfondi de la notion de situation continue, des origines de
                    cette notion dans la doctrine internationale, et de sa configuration dans le
                    cadre du contentieux et de la jurisprudence internationaux, ainsi que de
                    sa théorisation en droit international au niveau normatif.
                       47. En outre, une situation continue de violation des droits de l’homme
                    a eu une incidence à des stades distincts de la procédure devant la
                    Cour : en sus de décisions sur les mesures conservatoires et la demande
                    reconventionnelle (­    ci-­
                                               dessus), elle a été traitée dans des décisions
                    quant au fond. Par exemple, le contexte factuel de l’affaire Ahmadou
                    Sadio Diallo (République de Guinée c. République démocratique du Congo)

                        20 Voir, par exemple, A. A. Cançado Trindade, Princípios do Direito Internacional

                    Contemporâneo, 2e éd. rév., Brasília, FUNAG (2017), p. 25‑454 ; A. A. Cançado Trindade,
                    « Foundations of International Law : The Role and Importance of Its Basic Principles »,
                    XXX Curso de Derecho Internacional Organizado por el Comité Jurídico Interamericano
                    (2003), Washington D.C., secrétariat général de l’OEA (2004), p. 359‑415.
                        21 A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,

                    2e éd. rév., op. cit. supra note 2, p. 29‑468 ; et voir A. A. Cançado Trindade, A Visão Huma-
                    nista da Missão dos Tribunais Internacionais Contemporâneos, La Haye/Fortaleza, IBDH/
                    IIDH (2016), p. 11‑283 ; A. A. Cançado Trindade, Los Tribunales Internacionales Contem-
                    poráneos y la Humanización del Derecho Internacional, op. cit. supra note 2, p. 7‑185.

                                                                                                              49




5 CIJ1151.indb 95                                                                                                   20/06/19 09:17

                                traité d’amitié de 1955 (op. ind. cançado trindade)             669

                    a fait apparaître une situation continue de violation des droits individuels
                    de M. A. S. Diallo dans la période allant de 1988 à 1996, caractérisée par
                    le déni prolongé d’accès à la justice.
                       48. Dans la présente affaire relative à des Violations alléguées du traité
                    d’amitié de 1955, la question d’une situation continue se pose de nouveau,
                    bien que les Parties en présence n’aient pas beaucoup insisté sur cette
                    question au cours de la présente procédure sur les mesures conservatoires.
                    Or, à un moment de cette procédure, à l’audience du 27 août 2018, le
                    conseil du demandeur a affirmé que la Cour était saisie d’un « fait illicite
                    continu » pouvant avoir pour effet, s’il persistait, que « le dommage se
                    perpétue et s’amplifie » 22.
                       49. La Cour, pour sa part, dans l’ordonnance en indication de mesures
                    conservatoires qu’elle vient de rendre dans le cas d’espèce, a considéré que
                    les sanctions imposées par l’Etat défendeur à compter du 8 mai 2018 sem-
                    blaient avoir déjà eu des effets et des conséquences qui revêtent un « carac-
                    tère continu » (ordonnance, par. 88). La « situation [en] résultant », a-t-elle
                    ajouté, « revêt[ait] un caractère continu » et « les perspectives d’améliora-
                    tion [étaient] minces » (ibid., par. 93). D’où la nécessité des mesures conser-
                    vatoires que la Cour vient d’indiquer dans l’ordonnance en question.
                       50. Ce n’est pas la première opinion individuelle dans laquelle je traite la
                    question de la pertinence des mesures conservatoires dans des situations
                    continues de vulnérabilité. Tout récemment, j’ai procédé à un examen
                    approfondi de cet aspect dans celle que j’ai jointe en l’affaire relative à l’Ap-
                    plication de la convention internationale sur l’élimination de toutes les formes
                    de discrimination raciale (Qatar c. Emirats arabes unis), ordonnance du
                    23 juillet 2018 (C.I.J. Recueil 2018 (II), p. 464-467, par. 82-93) ; il suffit de
                    s’y référer ici. Je passerai à présent à des considérations humanitaires
                    concernant la vulnérabilité humaine dans le domaine qui nous occupe.


                           X. La vulnérabilité humaine : considérations humanitaires

                       51. Dans le domaine des mesures conservatoires, la vulnérabilité humaine
                    revêt une importance particulière. J’ai appelé l’attention sur ce point dans
                    mon opinion individuelle (par. 12‑44 et 62‑67) en l’affaire susmentionnée
                    relative à l’Application de la convention internationale pour la répression du
                    financement du terrorisme et de la convention internationale sur l’élimination
                    de toutes les formes de discrimination raciale (Ukraine c. Fédération de Rus-
                    sie) (ordonnance du 19 avril 2017), ainsi que dans celle (par. 68‑73) en l’af-
                    faire également susmentionnée relative à l’Application de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    (Qatar c. Emirats arabes unis) (ordonnance du 23 juillet 2018).
                       52. Dans une perspective historique, il y a toujours eu, au fil des siècles,
                    des penseurs qui ont appelé l’attention sur la vulnérabilité des êtres
                    humains face à la violence extrême et à la destruction. Je rappellerai que,
                      22   CR 2018/16, p. 76, par. 37 (Thouvenin).

                                                                                                  50




5 CIJ1151.indb 97                                                                                       20/06/19 09:17

                               traité d’amitié de 1955 (op. ind. cançado trindade)                       670

                    dans la Grèce antique, par exemple, cette préoccupation se retrouve dans
                    les tragédies écrites par Eschyle, Sophocle et Euripide, qui mettent en évi-
                    dence la cruauté, la vulnérabilité humaine et la solitude. Le tragédien
                    Euripide, par exemple, a dénoncé les ravages et les souffrances humaines
                    causés par la guerre. Ainsi, dans l’une de ses dernières tragédies, Hélène
                    (412 av. J.‑C.), le chœur chantait :
                            « Insensé qui poursuit la gloire des combats,
                            et fou qui croit la lance assez puissante
                            pour mettre un terme aux malheurs des mortels.
                            Si le sang décide entre les rivaux,
                            jamais dans les cités la querelle ne fera trêve…
                            Tu leur apportas peine et chant de deuil
                            parmi de grands malheurs. » 23
                       53. Les tragédies de la Grèce antique ont continué d’être interprétées,
                    et même réécrites par des auteurs successifs, tout au long des siècles. De
                    toutes ces tragédies, la plus réécrite et la plus interprétée à des époques
                    différentes est probablement l’Antigone de Sophocle (442‑441 av. J.‑C.),
                    qui a été perçue par les auteurs successifs au cours des siècles comme
                    représentant la tension persistante entre raison d’Etat et impératif de jus-
                    tice, conformément aux préceptes du jusnaturalisme. Antigone était gui-
                    dée par sa conscience (ayant à cœur de donner une sépulture à son frère
                    Polynice, elle scellait ainsi son destin tragique), tandis que le despote
                    Créon était mû par sa volonté dans l’exercice du pouvoir.
                       54. La primauté de la conscience humaine sur la volonté, du jusnatura-
                    lisme sur le positivisme juridique, trouve écho [a été avancée] également
                    dans la tragédie d’Euripide Hécube (424 av. J.‑C.). Hécube, déchue de sa
                    citoyenneté et réduite en esclavage, fait appel au droit naturel, plutôt
                    qu’au droit positif, pour dépasser une cruauté qui n’est pas empêchée par
                    une perspective positiviste. Tant l’Antigone de Sophocle (voir plus haut)
                    que l’Hécube d’Euripide revendiquent la primauté de la loi naturelle sur le
                    décret injuste et la vengeance. Pour sa part, à un moment de sa lamenta-
                    tion/plainte, Hécube affirme/plaide que :
                            « Oui, je suis esclave et faible sans doute,
                            mais les dieux sont puissants.
                            Puissante aussi celle qui les gouverne, la Loi.

                       23 Vers 1151‑1155 et 1161‑1162. Plus tôt, dans une autre tragédie d’Euripide, Hippolyte

                    (428 av. J.‑C.), le chœur chantait :
                      « La pensée que les dieux gouvernent le monde
                      donne à mon cœur souffrant un puissant réconfort.
                      Je devine une intelligence et en elle j’espère.
                      Puis comparant les actes de chaque homme
                      avec son destin, je ne sais plus qu’attendre.
                      Ce ne sont que vicissitudes.
                      Toute vie semble le jouet
                      d’un éternel caprice. » (Vers 1105‑1110.)

                                                                                                           51




5 CIJ1151.indb 99                                                                                                20/06/19 09:17

                              traité d’amitié de 1955 (op. ind. cançado trindade)                       671

                            C’est parce qu’elle existe que nous croyons qu’il est des dieux,
                            et que nous réglons notre vie en distinguant le juste de l’injuste. » 24
                    55. Les tragédies athéniennes, traversant les siècles, ont survécu de
                 l’Antiquité à nos jours. Du XIIIe au XIXe siècle, la vulnérabilité des êtres
                 humains face à la cruauté et à la destruction humaines (telles que les tra-
                 gédiens de l’Antiquité grecque les décrivaient) a fait l’objet d’une atten-
                 tion constante de la part des théologiens et des philosophes. L’on notera
                 que de nombreuses notions du droit des gens sont apparues d’abord dans
                 le domaine de la théologie, puis sont passées dans le jus gentium à l’époque
                 de ses « pères fondateurs » (aux XVIe et XVIIe siècles).
                    56. Certains points de leurs réflexions (construites dans les domaines
                 de la théologie, de la philosophie et de la littérature) ont été soigneuse-
                 ment systématisés, au début du XXe siècle, par A.‑D. Sertillanges dans sa
                 magistrale anthologie Les vertus théologales (vol. I‑III, 1913). Les pen-
                 seurs de ces siècles avaient conscience que, la vie étant si fugace et nul ne
                 sachant d’où il vient ni où il va, il incombait à chacun d’éviter le mal et de
                 rechercher le bien 25.
                    57. C’est la conscience du sens de la dignité humaine qui conduit au
                 bien, qui l’emporte sur le mal. Comme nous ne pouvons pas rester prison-
                 niers de la raison d’Etat, nous gardons à l’esprit les principes qui sont à
                 l’origine des progrès de la civilisation. La lente évolution de l’humanité
                 dans son ensemble compte sur la conscience humaine et les principes fon-
                 damentaux, ainsi que sur l’idéal de justice 26. On ne peut pas imposer de
                 souffrances aux étrangers ou aux personnes vulnérables. Il faut renoncer
                 à la vengeance et se soucier des autres à l’échelle universelle, au nom de
                 l’unité de l’espèce humaine, selon les préceptes de la doctrine du droit
                 naturel 27.
                    58. En effet, les leçons tirées des tragédies de la Grèce antique sont
                 restées vivaces et d’actualité jusqu’à nos jours. Quelque vingt-quatre siècles
                 après que ces tragédies ont été écrites et interprétées, des intellectuels
                 continuent d’écrire sur la souffrance humaine face à la cruauté, parfois
                 comme s’ils étaient à la recherche du salut de l’humanité 28. Au XIXe siècle,
                 par exemple, L. Tolstoï — toujours sensible à la conscience contre l’injus-
                 tice et le mal 29 — nous prévenait, par l’intermédiaire d’un de ses person-
                 nages, dans son classique Anna Karenine (1877-1878) :
                            « Ma théorie, la voici : faire la guerre est si terrible qu’aucun
                          homme … n’a le droit d’assumer la responsabilité de la déclarer ; cette

                     24 Vers 797‑801.
                     25 Voir A.‑D. Sertillanges, Les vertus théologales, vol. I, Paris, Librairie Renouard et
                 H. Laurens (1913), p. 76‑77 et 179.
                     26 Ibid., p. 180‑181 ; et vol. II, p. 155 et 170.
                     27 Ibid., vol. III, p. 23, 139, 145, 151‑154 et 156‑157.
                     28 Voir G. Steiner, Tolstoï ou Dostoïevski [1959], São Paulo, Ed. Perspectiva (2006),

                 p. 31.
                     29 Voir S. Zweig, Tolstoï [1939], Paris, Buchet‑Chastel (2017), p. 19, 76, 81, 88, 188

                 et 193‑195.

                                                                                                          52




5 CIJ1151.indb 101                                                                                              20/06/19 09:17

                              traité d’amitié de 1955 (op. ind. cançado trindade)                   672

                          tâche incombe aux gouvernements ; les citoyens doivent même renon-
                          cer à toute volonté personnelle lorsqu’une déclaration de guerre
                          devient inévitable. Le bon sens suffit en dehors de toute science poli-
                          tique, pour indiquer que c’est là exclusivement une question d’Etat. » 30
                     59. Pour sa part, F. Dostoïevski, dans Les frères Karamazov
                 (1879‑1880), relevait que « l’idée du dévouement à l’humanité, de la fra-
                 ternité, de la solidarité disparaît … graduellement dans le monde ; en réa-
                 lité, on l’accueille même avec dérision » 31. L. Tolstoï et F. Dostoïevski,
                 notamment, étaient tous deux sensibles aux souffrances humaines infli-
                 gées et ont lancé des avertissements. En effet, la cruauté humaine a été
                 une préoccupation constante tout au long des siècles. Mais, malgré ces
                 avertissements, aucun enseignement n’a été tiré du passé.
                     60. La capacité humaine de dévastation ou de destruction est devenue
                 illimitée aux XXe et XXIe siècles (avec les armes de destruction massive,
                 en particulier les armes nucléaires). Les décennies écoulées tout au long
                 du XXe siècle, ainsi que les deux premières décennies du XXIe siècle, ont
                 vu se succéder génocides, crimes contre l’humanité, massacres et atrocités
                 de toutes sortes qui ont fait des millions de morts, comme jamais aupara-
                 vant dans l’histoire humaine. Mais cela ne doit pas nécessairement
                 conduire au désespoir, car cette époque a aussi été celle de l’essor de la
                 justice internationale, les juridictions internationales contemporaines
                 s’employant à juger des affaires relatives à ces actes malfaisants 32.
                     61. Force est de remarquer que la vulnérabilité humaine, dans le
                 contexte factuel de l’affaire relative à des Violations alléguées du traité
                 d’amitié de 1955, concerne l’ensemble de la communauté internationale,
                 et même l’humanité tout entière, face à la létalité des armes nucléaires. La
                 non-­prolifération de ces armes, mais aussi, en fin de compte, le désarme-
                 ment nucléaire sont tous deux absolument nécessaires et ont un caractère
                 d’obligation universelle.
                     62. J’ai longuement traité cette question dans les trois opinions dissi-
                 dentes détaillées que j’ai jointes aux arrêts récemment rendus par la Cour
                 (le 5 octobre 2016) dans les trois affaires des Obligations relatives à des
                 négociations concernant la cessation de la course aux armes nucléaires et le
                 désarmement nucléaire (Iles Marshall c. Royaume-Uni, Inde et Pakistan).
                 J’ai consacré la section VIII de mes exposés à l’examen du fait que la
                 présence du mal a marqué l’existence humaine au cours des siècles.

                   63. Ni la théologie, ni la psychologie, ni la philosophie ne sont parve-
                 nues à fournir des réponses ou des explications convaincantes au sujet de

                     30L. Tolstoï, Anna Karénine [Londres], Wordsworth Ed. (1999), p. 793‑794.
                     31F. Dostoïevski, Les frères Karamazov, [Londres], Wordsworth Ed. (2009), p. 347.
                    32 Voir, par exemple, A. A. Cançado Trindade, State Responsibility in Cases of

                 Massacres: Contemporary Advances in International Justice, Utrecht, Universiteit Utrecht
                 (2011), p. 1‑71 ; A. A. Cançado Trindade, La Reponsabilidad del Estado en Casos de
                 Masacres — Dificultades y Avances Contemporáneos en la Justicia Internacional, Mexico,
                 Edit. Porrúa/Escuela Libre de Derecho (2018), p. 1‑104.

                                                                                                      53




5 CIJ1151.indb 103                                                                                          20/06/19 09:17

                          traité d’amitié de 1955 (op. ind. cançado trindade)             673

                 la persistance du mal et de la cruauté dans le comportement humain.
                 Cette question a été traitée longuement dans la littérature. Mais la capa-
                 cité croissante de destruction des êtres humains à notre époque a, à tout
                 le moins, suscité une réaction de la conscience humaine contre les actes
                 malfaisants tels que l’extermination de masse de personnes innocentes ou
                 vulnérables et sans défense — témoin, l’élaboration, mais aussi la culture
                 et l’application de la notion de responsabilité pour tous ces actes. Le droit
                 international a ici un rôle à jouer, sans faire abstraction des apports de
                 ces autres branches du savoir humain.
                    64. En effet, j’ai souligné, dans les trois opinions dissidentes que j’ai
                 jointes en les affaires susmentionnées des Obligations de désarmement
                 nucléaire, que, depuis l’avènement de l’ère nucléaire en août 1945, certains
                 des plus grands penseurs en sont venus à se demander si l’humanité avait
                 encore un avenir (par. 93‑101), et ont appelé l’attention sur l’impératif du
                 respect de la vie et l’importance des valeurs humanistes (par. 102‑114).
                 Certains théoriciens du droit international ont pour leur part insisté sur la
                 nécessaire primauté de la conscience humaine — la conscience juridique
                 universelle — sur le volontarisme étatique (par. 115‑118). Après avoir
                 passé en revue leurs écrits et réflexions, j’ai réaffirmé la position que je
                 défends depuis des années, en ce sens que,
                     « en dernière analyse, c’est la conscience juridique universelle qui est
                     la véritable source du droit international… [I]l est impossible de
                     résoudre les problèmes nouveaux qui se posent à la communauté
                     internationale tout entière en ayant uniquement à l’esprit les suscep-
                     tibilités des Etats ; l’obligation de débarrasser le monde des armes
                     nucléaires, par exemple, procède d’un impératif de la recta ratio et
                     non de la « volonté » des Etats. Pour que l’espoir d’un succès à cet
                     égard ne s’éteigne pas, il faut garder constamment à l’esprit que c’est
                     le sort de l’humanité qui est en jeu. » (Par. 119.)

                       XI. Au-delà de la perspective strictement interétatique :
                           l’attention portée aux peuples et aux individus

                    65. L’ordonnance en indication de mesures conservatoires en l’affaire
                 des Violations alléguées du traité d’amitié de 1955 n’est pas la première
                 dans laquelle les droits des individus sont pris en considération en même
                 temps que les droits des Etats. Auparavant, en l’affaire de l’Application de
                 la convention internationale pour la répression du financement du terrorisme
                 et de la convention internationale sur l’élimination de toutes les formes de
                 discrimination raciale (Ukraine c. Fédération de Russie) (ordonnance du
                 19 avril 2017), j’ai consacré la section VIII de mon opinion individuelle à
                 la protection de la personne humaine par des mesures conservatoires, par-
                 delà la dimension strictement interétatique (par. 56-61). Peu après, en l’af-
                 faire Jadhav (Inde c. Pakistan) (ordonnance du 18 mai 2017), c’est sur la
                 présence concomitante de droits étatiques et de droits individuels que j’ai
                 fait porter la section III de mon opinion individuelle (par. 12‑15).

                                                                                           54




5 CIJ1151.indb 105                                                                               20/06/19 09:17

                            traité d’amitié de 1955 (op. ind. cançado trindade)                           674

                    66. En effet, il est aujourd’hui impossible de considérer seulement les
                 Etats, car il faut aussi — et surtout — tenir compte des peuples et des
                 êtres humains, pour qui ces Etats ont été créés. Les « pères fondateurs »
                 du droit des nations (droit des gens), à partir du XVIe siècle, les avaient
                 dûment gardés à l’esprit 33. Au XXe siècle, écrivant pendant la seconde
                 guerre mondiale (1939‑1944) et ayant à l’esprit les politiques étatiques
                 « totalitaires » de l’époque, J. Maritain a soutenu, dans le droit fil de la
                 pensée jusnaturaliste, que la personne humaine dotée d’une conscience
                 transcendait l’Etat et avait le droit de prendre des décisions concernant
                 son propre destin 34.
                    67. Dans sa théorisation du personnalisme, J. Maritain a prévenu que
                 le problème du mal humain était qu’il devait continuer d’être l’objet d’une
                 étude toujours plus approfondie. Pour lui, les actes malfaisants étaient
                 liés à la voluntas et l’on ne pouvait y résister et les condamner que confor-
                 mément à la recta ratio. Les penseurs de la Grèce antique (voir plus haut)
                 savaient déjà qu’une vie de réflexion est plus riche qu’une vie uniquement
                 active, ou lui est supérieure ; et encore à l’époque de la seconde guerre
                 mondiale (en 1944), J. Maritain appelait à une nouvelle ère d’un huma-
                 nisme nécessaire et intégral 35. J’ai traité ce point particulier également
                 dans une autre juridiction internationale 36.
                    68. Quant au droit contemporain des nations (après la seconde guerre
                 mondiale), rappelons que la Charte des Nations Unies de 1945, telle
                 qu’elle a été adoptée dans l’un des rares moments — pour ne pas dire
                 éclairs — de lucidité du XXe siècle — suivie trois ans plus tard par la
                 Déclaration universelle des droits de l’homme de 1948 —, proclamait,
                 dans son préambule, la volonté des « peuples des Nations Unies » de « pré-
                 server les générations futures du fléau de la guerre » et, à cette fin, de
                 « vivre en paix l’un avec l’autre dans un esprit de bon voisinage ». Les
                 rédacteurs de la Charte ont tenu à ce qu’elle fasse référence aux peuples


                    33 Voir A. A. Cançado Trindade, « La Perennidad del Legado de los « Padres

                 Fundadores » del Derecho Internacional », Revista Interdisciplinar de Direito da Faculdade
                 de Direito de Valença, vol. 13 (2016) no 2, p. 15‑43 ; A. A. Cançado Trindade, « Prefácio:
                 A Visão Universalista e Humanista do Direito das Gentes: Sentido e Atualidade da
                 Obra de Francisco de Vitoria », dans Francisco de Vitoria, Relectiones — Sobre os
                 Indios e sobre o Poder Civil, Brasília, Edit. Universidade de Brasília/FUNAG (2016),
                 p. 19‑51.
                    34 Voir J. Maritain, Los Derechos del Hombre y la Ley Natural [1939‑1945], Buenos

                 Aires, Ed. Leviatan (1982) (rééd.), p. 66, 69 et 79‑82 ; et voir aussi J. Maritain, De Bergson
                 a Santo Tomás de Aquino — Ensayos de Metafísica y Moral [1944], Buenos Aires, Ed. Club
                 de Lectores, 1983, p. 213‑214, 224 et 248 ; J. Maritain, Natural Law — Reflections on
                 Theory and Practice [1943] (dir. publ., W. Sweet), South Bend/Indiana, St. Augustine’s
                 Press (2001), p. 8, 20, 23, 25‑26, 32‑34, 48‑49, 51, 54, 63 et 67.
                    35 Voir J. Maritain, Humanisme intégral [1936], Paris, Aubier (2000), p. 18, et voir p. 37

                 et 229‑232 ; J. Maritain, Para una Filosofía de la Persona Humana [1936], Buenos Aires,
                 Ed. Club de Lectores (1984), p. 169, 206‑207 et 221.
                    36 Voir CIDH, La Cantuta c. Peru (interprétation de l’arrêt du 30 novembre 2007),

                 opinion individuelle de M. le juge A. A. Cançado Trindade, par. 15‑16.

                                                                                                            55




5 CIJ1151.indb 107                                                                                                20/06/19 09:17

                            traité d’amitié de 1955 (op. ind. cançado trindade)                     675

                 plutôt qu’aux Etats des Nations Unies. La Charte, dès son adoption, est
                 allée ­au-delà de la perspective réductionniste strictement interétatique 37.
                    69. Pour ce qui est du cas d’espèce, l’on ne saurait méconnaître que le
                 traité d’amitié de 1955 fait référence, notamment, à l’obligation qu’a
                 chaque Etat partie de veiller « à la santé et au bien-être de sa population »
                 (art. VII, par. 1). Il mentionne également l’obligation qui incombe aux
                 deux Etats parties de toujours « accorder … un traitement juste et équi-
                 table aux ressortissants et aux sociétés » de l’autre partie contractante, et
                 de ne prendre ainsi aucune « mesure discriminatoire » (art. IV, par. 1).
                 Insistant sur ce point, le traité d’amitié se réfère en outre à l’obligation
                 des deux Etats parties d’accorder un traitement équitable à leurs « ressor-
                 tissants et sociétés », sans imposer de mesures à caractère discriminatoire
                 (art. IX, par. 2 et 3) 38.


                             XII. Le risque continu de préjudice irréparable

                    70. En l’espèce, les sanctions extraterritoriales que les Etats‑Unis ont
                 rétablies contre l’Iran, à compter du 6 août 2018, par leur retrait du plan
                 d’action global commun (« le plan d’action ») (en sus de nouvelles sanc-
                 tions devant prendre effet à compter du 4 novembre 2018) ont déjà un
                 impact sur la situation de l’Iran au niveau international, ainsi que sur sa
                 situation économique et sur celle de ses ressortissants et des sociétés ira-
                 niennes. Comme la Cour en a été informée au cours de la présente procé-
                 dure, les investissements réalisés par ­ceux-ci risquent d’être sans valeur et
                 le cours de la devise a déjà nettement baissé 39, et des sociétés étrangères
                 ont annoncé la cessation de leurs activités commerciales dans le pays 40 où
                 le chômage est déjà très élevé 41.
                    71. Les ressortissants iraniens risquent de se trouver dans une situation
                 de plus en plus difficile, car leur situation économique continue de se
                 dégrader étant donné les sanctions imposées par les Etats‑Unis, et conti-
                 nuera de se détériorer, de nouvelles sanctions devant bientôt être appli-
                 quées (novembre prochain). Cela signifie que la capacité de la population
                 iranienne d’accéder à des produits et services simples est en jeu, notam-
                 ment sa capacité d’acheter de la nourriture et des produits essentiels pour
                 vivre 42, et d’avoir accès aux médicaments et aux services de santé 43. Il y a
                 là un risque continu et croissant de préjudice irréparable.

                    37 Voir A. A. Cançado Trindade, « [Allocution inaugurale : quelques réflexions sur

                 la justiciabilité du droit des peuples à la paix — résumé] », dans « Rapport du Haut‑­
                 Commissariat sur les résultats de l’atelier sur le droit des peuples à la paix » (2009),
                 A/HRC/14/38 (17 mars 2010), p. 9‑11.
                    38 Il mentionne aussi la « liberté de commerce » (art. X, par. 1).
                    39 Demande en indication de mesures conservatoires de l’Iran, p. 16, par. 36, note 50.
                    40 Ibid., p. 12, notes 28 et 38.
                    41 Ibid., p. 11, par. 26, note 34.
                    42 Ibid., p. 13, par. 30, note 41.
                    43 Requête introductive d’instance de l’Iran, p. 15, par. 37, note 54.



                                                                                                      56




5 CIJ1151.indb 109                                                                                           20/06/19 09:17

                             traité d’amitié de 1955 (op. ind. cançado trindade)                                                 676

                            XIII. La situation continue touchant des droits
                     et la non-­pertinence du critère de « plausibilité » de ces droits

                    72. Dans la présente opinion, j’ai fait le lien, à la section IX, entre les
                 mesures conservatoires et les situations continues de vulnérabilité, puis
                 j’ai consacré la section X à des considérations humanitaires sur la vulné-
                 rabilité humaine (voir plus haut). A cet égard, un autre aspect encore doit
                 être examiné. Dans la présente affaire relative à des Violations alléguées
                 du traité d’amitié de 1955, il existe une situation continue (d’application
                 de sanctions) qui touche des droits étatiques et des droits individuels.
                    73. Dans une situation continue de ce type, les droits touchés (en vertu du
                 traité d’amitié de 1955) sont certains et clairs et, selon moi, les qualifier de
                 « plausibles » n’a aucun sens — et ce, d’autant moins lorsque les personnes
                 touchées restent dans une situation continue de vulnérabilité humaine. Ce
                 n’est pas la première fois que j’exprime cette préoccupation. Dans l’opinion
                 individuelle que j’ai jointe à l’ordonnance en indication de mesures conser-
                 vatoires rendue récemment par la Cour (le 23 juillet 2018), j’indiquais que
                      « [c]ette épreuve de la prétendue « plausibilité » des droits me semble
                      être une invention récente et malavisée de la majorité des membres
                      de la [Cour]
                      �����������������������������������������������������������������������������������������������������������������
                          On dirait que chacun se sent libre d’interpréter à sa guise cette
                      prétendue « plausibilité » des droits ; la raison en est peut-être que la
                      majorité de la Cour elle-même ne s’est guère étendue sur le sens à
                      donner à ladite « plausibilité ». Or, invoquer la « plausibilité » comme
                      s’il s’agissait d’une nouvelle « condition préalable » et opposer ainsi
                      de nouveaux obstacles à l’indication de mesures conservatoires dans
                      le cadre d’une situation continue est à la fois spécieux et préjudiciable
                      à la réalisation de la justice. » (C.I.J. Recueil 2018 (II), p. 456-457,
                      par. 57 et 59.)
                    74. Plus tôt, dans mon opinion individuelle en l’affaire relative à l’Ap-
                 plication de la convention internationale pour la répression du financement
                 du terrorisme et de la convention internationale sur l’élimination de toutes les
                 formes de discrimination raciale (Ukraine c. Fédération de Russie) (ordon-
                 nance du 19 avril 2017), attentif à « l’extrême vulnérabilité des victimes »
                 (C.I.J. Recueil 2017, p. 165-169, par. 27‑35) et à la « tragédie de la vulnéra-
                 bilité humaine » (ibid., p. 177-178, par. 62‑67), je critiquais vivement les
                 incertitudes du critère de « plausibilité » (ibid., p. 169-170, par. 37‑41), sou-
                 tenant que, bien plus que de ­celui-ci, c’est à l’aune du critère de vulnérabi-
                 lité humaine continue que doit s’apprécier la nécessité d’indiquer des
                 mesures conservatoires (ibid., p. 169, par. 36, et p. 170-171, par. 42‑44).
                    75. Par la suite, dans mon opinion individuelle en l’affaire Jadhav
                 (Inde c. Pakistan) (ordonnance du 18 mai 2017) je faisais valoir que
                      « [l]e droit à l’information en matière d’assistance consulaire est, dans
                      les circonstances de la présente espèce, inextricablement lié au droit à

                                                                                                                                    57




5 CIJ1151.indb 111                                                                                                                         20/06/19 09:17

                              traité d’amitié de 1955 (op. ind. cançado trindade)                                 677

                          la vie l­ui-même, qui est un droit fondamental auquel il ne saurait être
                          dérogé, et non un droit simplement « plausible ». Cela vaut non seu-
                          lement pour la phase de l’examen de l’affaire au fond, mais aussi
                          pour celle des mesures conservatoires, qui ont une autonomie juri-
                          dique propre » (C.I.J. Recueil 2017, p. 254, par. 19).
                    76. Compte tenu de ce qui précède, je souligne ici, une fois de plus,
                 qu’il n’y avait pas lieu pour la Cour de faire une vague référence à la
                 « plausibilité » ou aux droits « plausibles » dans son ordonnance en indica-
                 tion de mesures conservatoires 44. La superficialité de cette qualification
                 me paraît évidente, car les droits qu’il convient de protéger ici au moyen
                 de mesures conservatoires sont assez clairs (en vertu du traité de 1955),
                 plutôt que « plausibles ». C’est cette certitude, plutôt qu’une prétendue
                 « plausibilité », qui aurait dû inciter la Cour à indiquer les mesures conser-
                 vatoires figurant dans cette ordonnance.
                    77. Dans le cas d’espèce comme dans d’autres affaires, la Cour aurait
                 renforcé et clarifié son raisonnement si elle s’était abstenue de faire réfé-
                 rence à la « plausibilité ». Dans les affaires comme celle à l’examen, en
                 particulier, où les droits — dont la protection est recherchée au moyen de
                 mesures conservatoires — sont clairement définis dans un traité, invoquer
                 la « plausibilité » n’a aucun sens. La profession juridique, en invoquant ici
                 encore une prétendue « plausibilité » (quoi qu’elle entende par là), s’ex-
                 pose elle aussi à des incertitudes absurdes.


                             XIV. Considérations sur la sécurité internationale
                                        et l’urgence de la situation

                    78. Dans leurs plaidoiries devant la Cour en la présente affaire relative
                 à des Violations alléguées du traité d’amitié de 1955, les Parties ont centré
                 leurs arguments sur des conclusions concernant les mesures américaines
                 visant à rétablir les sanctions contre l’Iran (après le retrait du plan d’ac-
                 tion) : les Etats‑Unis ont cherché à les fonder sur de prétendus intérêts et
                 préoccupations en matière de sécurité nationale 45, tandis que l’Iran s’est
                 dit opposé à ces sanctions « contre le nucléaire » procédant prétendument
                 d’« intérêts » nationaux et a fait valoir leurs effets préjudiciables sur
                 lui-même, ses ressortissants et ses engagements à l’égard de l’Agence
                 ­
                 internationale de l’énergie atomique (AIEA) 46.
                     44 Voir par. 54, 68, 69, 70 et 90.
                     45 Voir, pour les Etats‑Unis : CR 2018/17 (28 août 2018), p. 11, par. 4‑5 ; p. 13, par. 13 ;
                 p. 17, par. 23 ; p. 18, par. 26‑27 ; p. 19, par. 31 ; p. 20, par. 33 ; p. 24, par. 6 ; p. 35, par. 9 ;
                 p. 37, par. 17‑18 ; p. 39, par. 22‑23 ; p. 40, par. 24 ; p. 48, par. 48 ; p. 67, par. 70 et 72 ; p. 68,
                 par. 73 ; et voir aussi : CR 2018/19 (30 août 2018), p. 18, par. 31‑32 ; p. 20, par. 1 ; p. 26,
                 par. 25 ; p. 28, par. 29 ; p. 37‑38, par. 3, 5 et 8.
                     46 Voir, pour l’Iran : CR 2018/16 (27 août 2018), p. 21, par. 10 ; p. 25, par. 22‑23 ;

                 p. 26, par. 27 ; p. 50, p. 6 ; p. 63, par. 34 ; p. 65, par. 42 ; p. 74‑75, par. 31 ; et voir aussi :
                 CR 2018/18 (29 août 2018), p. 24, par. 8 ; p. 25, par. 12 ; p. 35, par. 1 ; p. 36‑37, par. 6‑7, 9
                 et 11‑12 ; p. 38, par. 12 et 15‑16 ; p. 42, par. 3.

                                                                                                                    58




5 CIJ1151.indb 113                                                                                                         20/06/19 09:17

                            traité d’amitié de 1955 (op. ind. cançado trindade)                       678

                    79. De fait, il convient d’examiner l’ensemble de l’affaire portée devant
                 la Cour dans la présente instance en gardant à l’esprit la question de la
                 sécurité internationale. Son traitement, étant donné qu’elle concerne les
                 armes nucléaires, en fait une préoccupation de la communauté internatio-
                 nale dans son ensemble. Il semble donc assez étrange que, dans les cir-
                 constances de l’espèce, la sécurité internationale, bien que mentionnée
                 dans la demande en indication de mesures conservatoires de l’Iran (p. 4,
                 par. 10), ait été pratiquement passée sous silence par les deux Parties dans
                 leurs plaidoiries devant la Cour.
                    80. Le plan d’action a été approuvé par la résolution 2231 du Conseil
                 de sécurité des Nations Unies en date du 20 juillet 2015 (annexe A). Dans
                 cette résolution, il est affirmé, notamment, que les garanties de l’AIEA, en
                 tant que « composante essentielle de la non-­prolifération », contribuent à
                 renforcer la « sécurité collective » des Etats 47. Et il est réaffirmé dans le
                 dispositif que les dispositions prévues par des résolutions antérieures du
                 Conseil de sécurité n’ont pas pour objet de nuire « à des personnes ou à
                 des entités » 48.
                    81. On ne saurait en aucun cas faire ici abstraction de la sécurité inter-
                 nationale. De plus, la résolution 2231 (2015) du Conseil de sécurité fait
                 ensuite référence aux principes du droit international et aux droits et obli-
                 gations découlant du traité de 1968 sur la non-­prolifération des armes
                 nucléaires « et des autres instruments pertinents » (par. 27). Parmi c­ eux-ci,
                 la communauté internationale compte aujourd’hui aussi sur le traité sur
                 l’interdiction des armes nucléaires, adopté le 7 juillet 2017 et ouvert à la
                 signature à l’Organisation des Nations Unies (ONU) le 20 septembre de
                 la même année.
                    82. Cette évolution montre que la non-­prolifération n’a jamais été la
                 dernière étape envisagée ; ­au-delà, c’est le désarmement nucléaire qui peut
                 assurer la survie de l’humanité dans son ensemble ; il existe donc une obli-
                 gation universelle de désarmement nucléaire 49. Les armes nucléaires sont
                 en effet contraires à l’éthique et illégales : elles sont un affront à l’huma-
                 nité. La persistance d’arsenaux modernes dans certains pays est une
                 source de grave préoccupation et de profond regret pour la communauté
                 internationale dans son ensemble. Les considérations nationales ne sau-
                 raient perdre de vue la sécurité internationale.
                    83. En ce qui concerne le cas d’espèce, il faut aussi prendre dûment en
                 compte d’autres éléments relatifs à la sécurité internationale qui ont été
                 mis en évidence dans la présente instance devant la Cour. En premier lieu,
                 dans une déclaration publiée le 8 mai 2018 50, le Secrétaire général de

                     47Préambule, par. 10.
                     48Dispositif, par. 12 et 15, et voir par. 29.
                    49 Voir A. A. Cançado Trindade, The Universal Obligation of Nuclear Disarmament,

                 Brasília, FUNAG, 2017, p. 41‑224 ; A. A. Cançado Trindade, « A Conferência da ONU
                 sobre o Tratado de Proibição de Armas Nucleares », Curso de Derecho Internacional Orga-
                 nizado por el Comité Jurídico Interamericano, vol. 44 (2017), Washington D.C., secrétariat
                 général de l’OEA (2017), p. 11‑49.
                    50 Voir la demande en indication de mesures conservatoires, p. 4, par. 10, note 15.



                                                                                                        59




5 CIJ1151.indb 115                                                                                            20/06/19 09:17

                              traité d’amitié de 1955 (op. ind. cançado trindade)                       679

                 l’ONU (A. Guterres) s’est dit profondément préoccupé par la décision des
                 Etats‑Unis de se retirer du plan d’action et de commencer à rétablir leurs
                 sanctions. Soulignant l’importance majeure du plan d’action pour la non-­
                 prolifération nucléaire ainsi que pour la paix et la sécurité internationales,
                 il a appelé les autres participants à l’accord sur le nucléaire iranien à
                 continuer de repecter pleinement leurs engagements respectifs à ce titre, et
                 tous les autres Etats Membres à continuer de soutenir le plan d’action 51.
                    84. En deuxième lieu, le directeur général de l’AIEA (Y. Amano) a
                 également confirmé, dans une déclaration du 9 mai 2018, que, comme le
                 Conseil de sécurité des Nations Unies le lui avait demandé et comme le
                 Conseil des gouverneurs de l’AIEA l’y avait autorisée en 2015, l’AIEA
                 vérifiait et contrôlait le respect par l’Iran de ses engagements nucléaires
                 dans le cadre du plan d’action ; il a ensuite confirmé que l’Iran avait
                 jusque-là honoré ces engagements 52.
                    85. En troisième lieu, les Gouvernements de la France, de l’Allemagne
                 et du Royaume‑Uni, à la suite de la décision des Etats‑Unis de se retirer
                 du plan d’action, ont publié le 8 mai 2018, par voie de communiqué de
                 presse, une déclaration conjointe dans laquelle ils regrettaient la décision
                 des Etats‑Unis de se retirer du plan d’action et soulignaient leur propre
                 engagement continu en faveur de ce plan. Ils ont déclaré que le plan était
                 contraignant, rappelé qu’il avait été approuvé à l’unanimité par le Conseil
                 de sécurité et appelé toutes les parties à souscrire à sa mise en œuvre.
                 Après avoir relevé que, comme l’AIEA l’avait confirmé, l’Iran se confor-
                 mait au plan d’action, la France, l’Allemagne et le Royaume‑Uni ont
                 exhorté les Etats‑Unis à cesser de restreindre la mise en œuvre du plan et
                 l’Iran à continuer à respecter l’accord, en coopération avec l’AIEA 53.
                    86. Enfin, en quatrième lieu — comme cela a aussi été mentionné au
                 cours des plaidoiries 54 —, le rapporteur spécial (I. Jazairy) du Haut‑­
                 Commissariat des Nations Unies aux droits de l’homme (HCDH) sur les
                 effets négatifs des mesures coercitives unilatérales sur l’exercice des droits
                 de l’homme (« le rapporteur spécial ») a déclaré dans un communiqué
                 de presse en date du 22 août 2018 que, en ce qui concerne les sanctions
                 extraterritoriales rétablies contre l’Iran « après le retrait unilatéral des
                 Etats‑Unis de l’accord nucléaire, qui avait été adopté à l’unanimité par le
                 Conseil de sécurité avec l’appui des Etats‑Unis »,
                          « [l]es sanctions doivent être justes et ne doivent pas entraîner des
                          souffrances pour les personnes innocentes… [L]a Charte des Nations
                          Unies demande que les sanctions ne soient appliquées que par le

                     51Voir le texte de la déclaration reproduit dans ONU Info, 8 mai 2018, p. 1‑2.
                     52Voir la requête introductive d’instance, p. 4‑5, par. 14 et 16, note 17 ; CR 2018/16
                 (27 août 2018), p. 23, par. 16 ; CR 2018/18 (29 août 2018), p. 20, par. 22.
                    53 Voir « Accord sur le nucléaire iranien — Déclaration conjointe de la France, du

                 Royaume‑Uni et de l’Allemagne » (8 mai 2018), p. 1. Sur l’indication que l’Union euro-
                 péenne intensifierait ses efforts pour maintenir des relations économiques avec l’Iran, voir
                 CR 2018/17 (28 août 2018), p. 62, par. 50.
                    54 Voir CR 2018/16 (27 août 2018), p. 25, par. 23, note 8.



                                                                                                          60




5 CIJ1151.indb 117                                                                                              20/06/19 09:17

                              traité d’amitié de 1955 (op. ind. cançado trindade)                       680

                          Conseil de sécurité des Nations Unies… Les sanctions internatio-
                          nales doivent avoir un but légitime, doivent être proportionnelles et
                          ne doivent pas porter atteinte aux droits de l’homme des citoyens
                          ordinaires, [et] aucun de ces critères n’est rempli dans ce cas… Ces
                          sanctions injustes et préjudiciables détruisent l’économie et la mon-
                          naie de l’Iran, poussent des millions de personnes dans la pauvreté et
                          rendent les biens importés inabordables. » 55
                    87. Le rapporteur spécial a en outre fait référence à la Déclaration de
                 1970 relative aux principes du droit international touchant les relations
                 amicales et la coopération entre les Etats conformément à la Charte des
                 Nations Unies, qui appelle les Etats à un règlement pacifique de leurs
                 différends par le dialogue. Par la suite, dans une autre déclaration (com-
                 muniqué de presse du 13 septembre 2018), il a souligné une nouvelle fois
                 la « nécessité de régler les différends entre les Etats par des moyens paci-
                 fiques, comme le préconise la Charte des Nations Unies, tout en évitant
                 d’exposer des civils innocents à des sanctions collectives » 56.
                    88. Dans son rapport du 30 août 2018, le rapporteur spécial a mis l’ac-
                 cent sur les aspects du retrait des Etats‑Unis du plan d’action « qui
                 concernent les droits de l’homme ». Il a souligné que le plan d’action avait
                 été approuvé par le Conseil de sécurité dans sa résolution 2231 (2015), qui
                 insistait expressément sur l’obligation faite aux Etats Membres de l’ONU
                 « en vertu de l’article 25 de la Charte des Nations Unies d’accepter et
                 d’appliquer les décisions du Conseil de sécurité » 57.
                    89. Le rapporteur spécial a rappelé que la Cour, dans l’avis consultatif
                 qu’elle avait rendu le 21 juin 1971 en l’affaire de la Namibie (par. 116),
                 avait indiqué que, lorsque le Conseil de sécurité adoptait une décision aux
                 termes de l’article 25 conformément à la Charte, « il incomb[ait] aux Etats
                 Membres de se conformer à cette décision » 58. Il a ensuite examiné les
                 conséquences de ces sanctions préjudiciables aux Iraniens en ayant à l’es-
                 prit les obligations juridiques internationales découlant de conventions 59.
                    90. Dans l’ordonnance en indication de mesures conservatoires qu’elle
                 a rendue en l’affaire relative à des Violations alléguées du traité d’amitié de
                 1955, la Cour a dûment tenu compte des besoins humanitaires de la popu-
                 lation touchée (par. 70, 89, 91, 92 et 98), afin d’assurer à celle‑ci les four-
                 nitures et le matériel médicaux et les équipements nécessaires aux
                 traitements à long terme ou préventifs, les denrées alimentaires et les pro-
                 duits agricoles ainsi que les services de maintenance nécessaires à la sécu-
                 rité de l’aviation civile (points 1 et 2 du dispositif, par. 102).

                     55 Déclaration reproduite dans ONU Info, communiqué de presse du 22 août 2018, p. 1.
                     56 Déclaration reproduite dans ONU Info, communiqué de presse du 13 septembre
                 2018, p. 1.
                     57 Conseil des droits de l’homme de l’ONU, « Rapport du rapporteur spécial sur les

                 effets négatifs des mesures coercitives unilatérales sur l’exercice des droits de l’homme »,
                 Nations Unies doc. A/HRC/39/54 (30 août 2018), p. 10, par. 31.
                     58 Ibid., p. 10, par. 32.
                     59 Voir ibid., p. 10‑13, par. 33‑34 et 37‑39.



                                                                                                          61




5 CIJ1151.indb 119                                                                                              20/06/19 09:17

                          traité d’amitié de 1955 (op. ind. cançado trindade)              681

                    91. De plus, comme je l’ai déjà souligné dans la présente opinion, la
                 Cour elle‑même a, dans l’ordonnance en question ainsi que dans d’autres
                 ordonnances qu’elle a rendues dans des affaires antérieures (voir plus
                 haut, section IV, par. 21‑27), fini par rejeter les arguments fondés sur
                 les « intérêts nationaux » pour indiquer les mesures conservatoires
                 ­nécessaires. J’ajouterais que, en l’espèce, elle aurait dû être beaucoup
                  plus attentive à la sécurité internationale qu’aux susceptibilités des
                  Etats quant à leurs propres intérêts ou stratégies en matière de « sécurité
                 nationale ».
                    92. Dans le cas d’espèce, l’ordonnance en indication de mesures conser-
                 vatoires a d’autant plus de raisons d’être et de nécessité que l’affaire por-
                 tée devant la Cour concerne des armes nucléaires (voir plus haut) et des
                 sanctions que l’Etat défendeur a rétablies contre l’Iran après s’être retiré
                 de l’accord nucléaire (le plan d’action) en cause. Parmi les droits pour la
                 protection desquels des mesures conservatoires ont été demandées et ont
                 été dûment indiquées par la Cour figurent les droits liés à la vie et à
                 la santé humaines, qui concernent donc des individus, des êtres humains.


                                      XV. Épilogue : récapitulation

                    93. La question portée à l’attention de la Cour, dans le contexte factuel
                 de la demande qui a conduit à l’adoption à l’unanimité de l’ordonnance
                 indiquant des mesures conservatoires en l’affaire relative à des Violations
                 alléguées du traité d’amitié de 1955 (Iran c. Etats‑Unis), appelle, comme
                 je me suis efforcé de le démontrer dans la présente opinion, une vaste
                 réflexion, dans une perspective humaniste.
                    94. Le fait que la question à l’examen dans le cas d’espèce soit traitée
                 sur une base interétatique, caractéristique des affaires contentieuses por-
                 tées devant la Cour, ne signifie pas que celle‑ci doive raisonner également
                 sur une base strictement interétatique. Tant s’en faut. C’est la nature
                 d’une affaire qui appelle un raisonnement, dont le but est de parvenir à
                 une solution. L’affaire relative à des Violations alléguées du traité d’amitié
                 de 1955 concerne non seulement les droits des Etats, mais aussi ceux des
                 êtres humains.
                    95. Les mesures conservatoires, qui ont une dimension préventive, ont
                 connu une évolution sensible, allant de plus en plus vers la consolidation
                 du régime juridique autonome qui leur est propre au bénéfice des titulaires
                 de droits (tant les Etats que les individus). Cette précision étant apportée,
                 j’en viens enfin — et ce point n’est pas le moindre — à la brève récapitu-
                 lation des principaux points que j’ai jugé bon de soulever tout au long de
                 la présente opinion individuelle au sujet des droits protégés par le traité
                 d’amitié de 1955, en particulier s’agissant de ces mesures conservatoires.
                    96. Primus: Les traités internationaux, dont le traité d’amitié de 1955,
                 sont des instruments vivants, qui sont compris en fonction des circons-
                 tances dans lesquelles ils doivent être appliqués. Secundus : Il convient,
                 dans le cadre de leur interprétation et leur application, de garder présents

                                                                                            62




5 CIJ1151.indb 121                                                                                20/06/19 09:17

                           traité d’amitié de 1955 (op. ind. cançado trindade)               682

                  à l’esprit leur objet et leur but. L’interprétation évolutive qui en a découlé
                  a contribué au développement progressif du droit international.
                     97. Tertius : Lorsqu’elle indique des mesures conservatoires, la Cour
                  (et d’autres juridictions internationales), même face à des allégations
                  d’« intérêts en matière de sécurité nationale », poursuit sa mission de réa-
                  lisation de la justice en se fondant sur son Statut et instrument constitutif.
                  Quartus : Cela est confirmé par la jurisprudence constante de la Cour en
                  la matière. La compétence prima facie est autonome par rapport à la
                  compétence quant au fond, comme le reconnaît également un courant
                  plus lucide de la doctrine.
                     98. Quintus : L’idée de justice objective et les valeurs humaines passent
                  avant les faits. Comme le montre la jurisprudence de la Cour, l’impératif
                  de la réalisation de la justice l’emporte sur l’invocation d’intérêts ou de
                  stratégies en matière de « sécurité nationale ». Sextus : La formation pro-
                 gressive du régime juridique autonome des mesures conservatoires a pré-
                 senté des éléments constitutifs distincts, à commencer par la transposition
                 de ces mesures issues du droit procédural interne comparé dans l’ordre
                 juridique international.
                     99. Septimus : Les mesures conservatoires ont une nature juridique qui
                 leur est propre : directement liées à la réalisation de la justice elle-même,
                 ces mesures, qui sont de nature anticipative, ont, en passant d’un carac-
                  tère préventif à un caractère tutélaire, contribué au développement pro-
                  gressif du droit international. Octavus : La notion de victime (ou de
                  victime potentielle), ou de partie lésée, peut donc apparaître aussi dans le
                  contexte propre des mesures conservatoires, quelle que soit la décision
                  quant au fond de l’affaire en cause.
                     100. Nonus : Les mesures conservatoires ont permis de protéger un
                  nombre croissant de personnes (victimes potentielles) en situation de vul-
                  nérabilité ; elles sont ainsi devenues une véritable garantie juridictionnelle
                  à caractère préventif. Decimus : La jurisprudence de la Cour, à laquelle
                  s’ajoute l’ordonnance rendue ce jour, est révélatrice de la nécessité et de la
                  pertinence immenses des mesures conservatoires dans les situations conti-
                 nues de vulnérabilité tragique des êtres humains.
                     101. Undecimus : La vulnérabilité humaine, qui revêt une importance par-
                 ticulière dans le domaine des mesures conservatoires, a attiré l’attention des
                 penseurs au cours des siècles. La sensibilité à l’impératif de justice (comme le
                 veulent les préceptes du jusnaturalisme) était déjà présente dans les écrits des
                 tragédiens de la Grèce antique. Duodecimus : De l’Antiquité à nos jours, des
                 soutiens se sont exprimés en faveur de la prévalence de la conscience humaine
                 sur la volonté et du jusnaturalisme sur le positivisme juridique.
                     102. Tertius decimus : Les impératifs de la recta ratio, de la conscience
                 juridique universelle, l’emportent sur les invocations de la raison d’Etat.
                 Quartus decimus : La protection de la personne humaine (individus et
                 groupes vulnérables) au moyen de mesures conservatoires va ­au-delà de
                 la dimension strictement interétatique. Quintus decimus : La Charte des
                 Nations Unies elle-même est attentive aux « peuples des Nations Unies »,
                 ­au-delà du réductionnisme de la perspective interétatique.

                                                                                              63




5 CIJ1151.indb 123                                                                                  20/06/19 09:17

                          traité d’amitié de 1955 (op. ind. cançado trindade)              683

                    103. Sextus decimus : Il y a dans le cas d’espèce une situation continue
                 de risque de préjudice irréparable, qui menace simultanément les droits de
                 l’Etat demandeur et ses ressortissants. Septimus decimus : Ce type de
                 situation continue a eu des incidences dans des affaires dont la Cour a eu
                 à connaître antérieurement. Duodevicesimus : Dans une telle situation
                 continue, les droits touchés et nécessitant une protection sont parfaite-
                 ment connus, et il n’y a pas lieu de se demander s’ils sont « plausibles ». Le
                 critère de « plausibilité » est ici sans objet.
                    104. Undevicesimus : En l’espèce, la Cour doit, lors de l’examen de la
                 question dont elle est saisie, tenir compte de la sécurité internationale, qui
                 concerne la communauté internationale dans son ensemble. Vicesimus :
                 Le désarmement nucléaire est une obligation universelle. Les considéra-
                 tions nationales ne sauraient perdre de vue la sécurité internationale.
                 Vicesimus primus : Des préoccupations à cet égard ont été exprimées
                 récemment par d’autres Etats parties au plan d’action, par le Secrétaire
                 général de l’ONU, par le directeur général de l’AIEA et par le rapporteur
                 spécial du HCDH ; il s’agit bel et bien d’une question qui préoccupe la
                 communauté internationale.
                    105. Vicesimus secundus : En indiquant les présentes mesures conserva-
                 toires, la Cour a dûment tenu compte des besoins humanitaires de la
                 population touchée, afin de sauvegarder des droits liés à la vie et à la
                 santé humaines, propres à des individus. Vicesimus tertius : Il s’agit d’une
                 affaire, comme d’autres dont la Cour a eu à connaître antérieurement,
                 dans laquelle des mesures conservatoires ont été indiquées dans des situa-
                 tions de vulnérabilité humaine.
                    106. Vicesimus quartus : On ne peut ici procéder correctement à l’indi-
                 cation de mesures conservatoires que si l’on se place dans une perspective
                 humaniste, indispensable pour éviter les écueils d’un volontarisme éta-
                 tique dépassé et oiseux. Vicesimus quintus : Une fois de plus dans la pré-
                 sente affaire, et toujours, les êtres humains ont besoin, en fin de compte,
                 d’une protection contre le mal qui est en eux. Vicesimus sextus : Dans une
                 telle perspective, la raison d’humanité l’emporte sur la raison d’Etat. Le
                 droit international humanisé (droit des gens) l’emporte sur les prétendus
                 intérêts ou stratégies en matière de « sécurité nationale ».

                 (Signé) Antônio Augusto Cançado Trindade.




                                                                                            64




5 CIJ1151.indb 125                                                                                20/06/19 09:17

